Exhibit 10.1
LEASE AGREEMENT
By and Between
PRII GATEWAY TORREY HILLS LLC,
a Delaware limited liability company
(“Landlord”)
and
SOMAXON PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”)
April 22, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            Page
 
       
ARTICLE 1 PREMISES
    1
 
       
ARTICLE 2 TERM AND CONDITION OF PREMISES
    2
 
       
ARTICLE 3 USE, NUISANCE, OR HAZARD
    3
 
     
ARTICLE 4 RENT AND SECURITY DEPOSIT
    3
 
       
ARTICLE 5 RENT ADJUSTMENT
    5
 
       
ARTICLE 6 SERVICES TO BE PROVIDED BY LANDLORD
    13
 
       
ARTICLE 7 REPAIRS AND MAINTENANCE BY LANDLORD
    14
 
       
ARTICLE 8 REPAIRS AND CARE OF PROJECT BY TENANT
    15
 
       
ARTICLE 9 TENANT’S EQUIPMENT AND INSTALLATIONS
    16
 
       
ARTICLE 10 FORCE MAJEURE
    16
 
       
ARTICLE 11 CONSTRUCTION, MECHANICS’ AND MATERIALMAN’S LIENS
    17
 
       
ARTICLE 12 ARBITRATION
    17
 
       
ARTICLE 13 INSURANCE
    18
 
       
ARTICLE 14 QUIET ENJOYMENT
    20
 
       
ARTICLE 15 ALTERATIONS
    20
 
       
ARTICLE 16 FURNITURE, FIXTURES, AND PERSONAL PROPERTY
    22
 
       
ARTICLE 17 PERSONAL PROPERTY AND OTHER TAXES
    22
 
     
ARTICLE 18 ASSIGNMENT AND SUBLETTING
    23
 
       
ARTICLE 19 FIRE AND CASUALTY
    26
 
       
ARTICLE 20 CONDEMNATION
    27
 
       
ARTICLE 21 HOLD HARMLESS
    28
 
       
ARTICLE 22 DEFAULT BY TENANT
    28
 
       
ARTICLE 23 LIEN FOR RENT
    33

 

-i-



--------------------------------------------------------------------------------



 



            Page
 
       
ARTICLE 24 INTENTIONALLY OMITTED
    33
 
       
ARTICLE 25 ATTORNEYS’ FEES
    33
 
       
ARTICLE 26 NON-WAIVER
    34
 
       
ARTICLE 27 RULES AND REGULATIONS
    35
 
       
ARTICLE 28 ASSIGNMENT BY LANDLORD
    35
 
       
ARTICLE 29 LIABILITY OF LANDLORD
    35
 
     
ARTICLE 30 SUBORDINATION AND ATTORNMENT
    35
 
       
ARTICLE 31 HOLDING OVER
    37
 
       
ARTICLE 32 SIGNS
    37
 
       
ARTICLE 33 HAZARDOUS SUBSTANCES
    38  
 
     
ARTICLE 34 COMPLIANCE WITH LAWS AND OTHER REGULATIONS
    40
 
       
ARTICLE 35 SEVERABILITY
    40
 
       
ARTICLE 36 NOTICES
    40
 
       
ARTICLE 37 OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER
    41
 
       
ARTICLE 38 ENTIRE AGREEMENT
    42
 
       
ARTICLE 39 CAPTIONS
    42
 
       
ARTICLE 40 CHANGES
    42
 
       
ARTICLE 41 AUTHORITY
    42
 
       
ARTICLE 42 BROKERAGE
    43
 
       
ARTICLE 43 EXHIBITS
    43
 
       
ARTICLE 44 APPURTENANCES
    43
 
       
ARTICLE 45 PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
    44
 
       
ARTICLE 46 RECORDING
    45
 
       
ARTICLE 47 MORTGAGEE PROTECTION
    45
 
       
ARTICLE 48 INTENTIONALLY OMITTED
    45

 

-ii-



--------------------------------------------------------------------------------



 



            Page
 
       
ARTICLE 49 PARKING
    45
 
       
ARTICLE 50 ELECTRICAL CAPACITY
    46
 
       
ARTICLE 51 EXTENSION OPTION AND EXPANSION OPTION
    47
 
       
ARTICLE 52 ANTI-TERRORISM REPRESENTATIONS
    52
 
       
ARTICLE 53 TELECOMMUNICATIONS LINES AND EQUIPMENT
    53
 
       
ARTICLE 54 ERISA
    55

 

-iii-



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
THIS LEASE AGREEMENT, (this “Lease”) is made as of April 22, 2010 (“Effective
Date”), by and between PRII GATEWAY TORREY HILLS LLC, a Delaware limited
liability company (“Landlord”), and SOMAXON PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).
ARTICLE 1
PREMISES
1.1 Subject to the terms and conditions of this Lease, Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord the premises (the “Premises”)
outlined on Exhibit B to this Lease. The Premises consist of approximately five
thousand six hundred sixty-one (5,661) rentable (five thousand one hundred
thirty-four (5,134) usable) square feet and are identified as Suite 100 and are
located on the ground floor of the office building located at 3570 Carmel
Mountain Road, San Diego, California (the “Building”). The land described on
Exhibit A hereto and all improvements thereon and appurtenances thereto,
including, without limitation, the Building, that certain building located at
3580 Carmel Mountain Road, San Diego, California, (the “North Building”), the
Parking Facility (as hereinafter defined), access roadways, and other related
areas, are collectively referred to as the “Project.” The Project contains
approximately 197,832 rentable square feet. Landlord reserves from the leasehold
estate hereunder (i) all exterior walls and windows bounding the Premises,
(ii) all space located within the Premises for common shafts, stacks, pipes,
conduits, ducts, utilities, telecommunications systems, and other installations
for Building systems, the use thereof and access thereto, and (iii) the right to
install, remove or relocate any of the foregoing for service to any part of the
Project, including the premises of other tenants of the Project.
1.2 For purposes of this Lease, (1) “rentable area” and “usable area” shall be
calculated pursuant to the Standard Method for Measuring Floor Area in Office
Buildings (ANSI/BOMA Z65.1, 1996); (2) “rentable square feet” and “rentable
footage” shall have the same meaning as the term “rentable area;” and (3)
“usable square feet” and “usable square footage” shall have the same meaning as
the term “usable area.” Notwithstanding anything to the contrary in this Lease,
the recital of the rentable area herein above set forth is for descriptive
purposes only. Tenant shall have no right to terminate this Lease or receive any
adjustment or rebate of any Base Rent or Additional Rent (as hereinafter
defined) payable hereunder if said recital is incorrect. The Tenant has
inspected the Premises and is fully familiar with the scope and size thereof and
agrees to pay the full Base Rent and Additional Rent set forth herein in
consideration for the use and occupancy of said space, regardless of the actual
number of square feet contained therein.

 

-1-



--------------------------------------------------------------------------------



 



ARTICLE 2
TERM AND CONDITION OF PREMISES
2.1 The term of this Lease (the “Term”) shall commence on May 1, 2010 (the
“Commencement Date”), and end on April 30, 2011 (the “Expiration Date”), unless
sooner terminated (the “Termination Date”) pursuant hereto. If for any reason
Landlord cannot deliver possession of the Premises to Tenant on the Commencement
Date, Landlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease or the obligations of Tenant hereunder
or extend the term hereof, but in such case, Tenant shall not be obligated to
pay rent or perform any other obligation of Tenant under the terms of this
Lease, except as may be otherwise provided in this Lease, until possession of
the Premises is tendered to Tenant; provided, however, that if possession of the
Premises is not delivered to Tenant on or before the Commencement Date, Tenant
may terminate this Lease upon notice to Landlord given prior to delivery of
possession of the Premises to Tenant.
2.2 Landlord shall not be obligated to provide or pay for any improvement work
or services related to the improvement of the Premises. Tenant’s taking of
possession of the Premises shall be conclusive evidence that the Premises were
in good condition at such time, and Tenant shall accept the Premises in their
current “As-Is” condition existing as of the Commencement Date. Neither Landlord
nor its agents have made any representations or promises with respect to the
condition of the Premises or the Project or any other matter or thing related
thereto, and Tenant acquires no rights by implication or otherwise
2.3 Tenant shall be permitted to enter the Premises from Effective Date through
April 30, 2010 (the “Early Occupancy Period”) for the sole purposes of holding
meetings with the California State Board of Pharmacy regarding licensure of the
Premises, receiving mail and installing Tenant’s furniture, telephone systems,
computer wiring, fixtures and equipment in the Premises; provided, however, that
(a) Tenant shall provide Landlord with copies of certificates of insurance,
complying in all respects with the terms of this Lease for all insurance
required to be provided hereunder prior to entering the Premises, (b) Tenant
shall have obtained any and all governmental approvals required for its
occupancy of the Premises during the Early Occupancy Period, (c) Landlord may
impose any restrictions and conditions on the Early Occupancy Period which
Landlord deems reasonably necessary, (d) except as expressly permitted in this
Section 2.3, Tenant shall not conduct business in the Premises during the Early
Occupancy Period, (e) Tenant shall schedule such entry during the Early
Occupancy Period with Landlord’s property manager and shall not interfere with
Landlord’s contractors performing work in or around the Premises, (f) the Early
Occupancy Period shall be subject to all of the terms and conditions of the
Lease and shall not advance the Expiration Date, except that Tenant will not be
obligated to pay Monthly Rent during the Early Occupancy Period unless Tenant
conducts business in the Premises during the Early Occupancy Period except as
otherwise expressly permitted in this Section 2.3. During the Early Occupancy
Period, Tenant agrees to take all necessary action to protect the safety of
Tenant and the Tenant Parties (as hereinafter defined) while in the Premises.
Tenant hereby releases and discharges the Indemnified Parties (as hereinafter
defined) from and against any and all claims by Tenant and the Tenant Parties of
loss, damage or injury to persons or property, including without limitation any
product inventory, which is alleged to have occurred during the Early Occupancy
Period. Landlord makes no representation or warranty about safety of the
Premises during the Early Occupancy Period.

 

-2-



--------------------------------------------------------------------------------



 



ARTICLE 3
USE, NUISANCE, OR HAZARD
3.1 The Premises shall be used and occupied solely for general office use
consistent with a Class “A” office project and for no other purpose. In no event
shall the Premises be used or occupied by any person or entity engaged in the
production, sale, marketing or distribution of pornographic material or
so-called “adult entertainment.”
3.2 Tenant shall not use, occupy or permit the use or occupancy of, the Premises
for any purpose which Landlord reasonably deems to be illegal, immoral or
dangerous; permit any nuisance; do or permit any thing which may disturb the
quiet enjoyment of other Project tenants; keep any substance or undertake or
permit any use which might introduce offensive odors or conditions into the
Project, use any apparatus which might make undue noise or set up vibrations
about the Project; permit anything to be done which would increase Landlord’s
premiums for fire and extended coverage insurance or cause a cancellation of any
Project insurance policy; or permit any use which conflicts with any applicable
law or regulation or covenant, condition or restriction affecting the Project.
Should Tenant do any of the foregoing and the same is not cured within five
(5) business days after notice from Landlord, the same shall constitute an Event
of Default (as hereinafter defined). Tenant shall not permit occupancy levels in
the Premises in excess of one (1) person per two hundred (200) feet of rentable
area.
3.3 The ownership, operation, maintenance and use of the Project may be or
become subject to certain conditions and restrictions contained in instruments
(“CC&R’s”) recorded or to be recorded against title to the Project. Tenant
agrees that regardless of when those CC&R’s are so recorded, this Lease and all
provisions hereof shall be subject and subordinate thereto. Tenant shall,
promptly upon request of Landlord, sign all documents reasonably required to
carry out the foregoing into effect.
ARTICLE 4
RENT AND SECURITY DEPOSIT
4.1 Tenant shall pay Landlord a base rental (the “Base Rent”) as follows:

                              Monthly Base Rent               per Rentable  
Months of Term   Monthly Base Rent     Square Foot    
05/01/10 – 04/30/11
  $ 17,549.10     $ 3.10  

Each monthly installment of Base Rent (the “Monthly Rent”) shall be payable by
check or by money order on or before the first day of each calendar month. In
addition to the Base Rent, Tenant also agrees to pay the Monthly Escalation
Payments, the Monthly Tax Payments and the Monthly Utility Payments (as
hereinafter defined) and other sums payable by Tenant hereunder, all of which
shall constitute additional rent (collectively, the “Additional Rent”). The
Monthly Rent and the Additional Rent are sometimes collectively called “Rent”
and shall be paid when due in United States funds without demand, deduction,
abatement, or offset to PRII Gateway Torrey Hills LLC, P.O. Box 100672,
Pasadena, CA 91189-0672, or as Landlord may designate from time to time.
Landlord reserves the right to apply any payment received to Base Rent or any
other items of Rent that are owing.

 

-3-



--------------------------------------------------------------------------------



 



4.2 If Rent is not paid within five (5) business days of its due date, Tenant
shall pay to Landlord a late charge (the “Late Charge”), as Additional Rent, in
an amount of ten percent (10%) of such late payment. Failure to pay a Late
Charge shall be a Monetary Default (as hereinafter defined). In addition, all
Rent not paid when due shall bear interest from the date due until paid at the
prime commercial rate (the “Prime Rate”) established from time to time by Bank
of America (or if no longer existing, such other financial institution selected
by Landlord), plus five percent (5%) per annum (the “Interest Rate”); but not in
excess of the maximum rate that Landlord may legally charge. Tenant acknowledges
that, in addition to interest costs, the late payments by Tenant to Landlord of
any Rent will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of such costs being extremely difficult and impractical to fix.
Such other costs include, without limitation, processing, administrative and
accounting charges and late charges that may be imposed on Landlord by the term
of any mortgage, deed of trust or related loan documents encumbering the
Premises, the Building or the Project. The parties agree that the Late Charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment as hereinabove referred to by Tenant, and the
payment of late charges and interest are distinct and separate in that the
payment of interest is to compensate Landlord for the use of Landlord’s money by
Tenant, while the payment of late charges is to compensate Landlord for
Landlord’s processing, administrative and other costs incurred by Landlord as a
result of Tenant’s delinquent payments. Acceptance of a late charge or interest
shall not constitute a waiver of Tenant’s default with respect to the overdue
amount or prevent Landlord from exercising any of the other rights and remedies
available to Landlord under this Lease or at law or in equity now or hereafter
in effect. Failure to charge or collect a Late Charge or such interest shall not
waive Landlord’s right to collect a Late Charge or such interest in connection
with any other late payment. If two (2) consecutive payments of Monthly Rent are
returned to Landlord for insufficient funds, Landlord may require, in addition
to its other remedies, that payments of Rent thereafter be made in cashier’s
check or by money order.
4.3 Concurrently herewith, Tenant shall pay to Landlord $17,549.10, as payment
of the installment of Monthly Rent for the first month of the Term, and Tenant
shall pay to Landlord one month’s rent in the amount of $17,549.10 as a security
deposit (the “Security Deposit”). The Security Deposit shall be held by Landlord
as security for the performance by Tenant of all of the covenants of this Lease
to be performed by Tenant and Tenant shall not be entitled to interest thereon.
The Security Deposit is not an advance rent deposit, an advance payment of any
other kind, or a measure of Landlord’s damages in any case of Tenant’s default.
If Tenant fails to perform any of the covenants of this Lease to be performed by
Tenant, including without limitation the provisions relating to payment of Rent,
the removal of property at the end of the Term, the repair of damage to the
Premises caused by Tenant, and the cleaning of the Premises upon termination of
the tenancy created hereby, then Landlord shall have the right, but no
obligation, to apply the Security Deposit, or so much thereof as may be
necessary, for the payment of any Rent or any other sum in default and/or to
cure any other such failure by Tenant. If Landlord applies the Security Deposit
or any part thereof for payment of such amounts or to cure any such other
failure by Tenant, then Tenant shall immediately pay to Landlord

 

-4-



--------------------------------------------------------------------------------



 



the sum necessary to restore the Security Deposit to the full amount then
required by this Section 4.3. Landlord’s obligations with respect to the
Security Deposit are those of a debtor and not a trustee. Landlord shall not be
required to maintain the Security Deposit separate and apart from Landlord’s
general or other funds and Landlord may commingle the Security Deposit with any
of Landlord’s general or other funds. Upon termination of the original
Landlord’s or any successor owner’s interest in the Premises or the Building,
the original Landlord or such successor owner shall be released from further
liability with respect to the Security Deposit upon the original Landlord’s or
such successor owner’s complying with California Civil Code Section 1950.7.
Subject to the foregoing, Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, and all other provisions of law, now or hereafter
in force, which (a) establish a time frame within which a landlord must refund a
security deposit under a lease, and/or (b) provide that Landlord may claim from
a security deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage caused by the
default of Tenant under this Lease, including without limitation all damages or
rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code. If Tenant performs every provision of this Lease to be
performed by Tenant, the unused portion of the Security Deposit shall be
returned to Tenant or the last assignee of Tenant’s interest under this Lease
within forty-five (45) days following expiration or termination of the term of
this Lease.
ARTICLE 5
RENT ADJUSTMENT
5.1 Definitions.
5.1.1 “Operating Expenses” shall mean all expenses, costs, and disbursements
which Landlord shall pay or incur in connection with the ownership, operation,
repair, maintenance and/or replacement of the Project as determined by Landlord
and calculated assuming the Project is one hundred percent (100%) occupied;
provided, however, that, Operating Expenses shall not include Utility Expenses
or Taxes (as hereinafter defined). Operating Expenses shall include (to the
extent incurred by Landlord in its discretion), but not be limited to, the items
as listed below:
(i) Wages, salaries, and any and all taxes, insurance and benefits of the
Project manager and any clerical, maintenance, or other management employees
associated with the operation of the Project;
(ii) A management/administrative fee not to exceed five percent (5%) of the
annual gross annual revenue for the Project;
(iii) All expenses for the Project management office including rent, office
supplies, and materials therefore;
(iv) All supplies, materials, and tools;

 

-5-



--------------------------------------------------------------------------------



 



(v) All costs incurred in connection with the operation, maintenance, repair and
replacement of the Project including, without limitation, the following:
elevators; heating, ventilating and air conditioning systems; security; cleaning
and janitorial; parking lot and landscape; window washing; building painting;
and license, permit and inspection fees;
(vi) Costs of insurance, including, without limitation, casualty, rental
interruption, earthquake, terrorism, and liability insurance, and any
deductibles payable thereunder;
(vii) Legal, accounting, inspection, and consultation fees incurred in
connection with the operation of the Project; and property and parking
association fees and dues; and
(viii) Security costs.
Expressly excluded from Operating Expenses are the following items:
(ix) Advertising and leasing commissions;
(x) Repairs and restoration to the extent paid for by the proceeds of any
insurance policies or amounts to the extent otherwise reimbursed by a third
party to Landlord or to the extent paid by any other third party source (other
than by tenants paying their share of Operating Expenses), net of collection
costs;
(xi) Project financing costs, ground lease rental or depreciation;
(xii) The cost of special services to Project tenants for which a special charge
is made;
(xiii) The costs of repair of casualty damage or for restoration following
condemnation to the extent reimbursed by insurance proceeds or condemnation
awards (net of collection costs);
(xiv) The costs, including permit costs and supervision fees, incurred for the
installation of tenant improvements;
(xv) The legal fees and related expenses incurred by Landlord (together with any
damages awarded against Landlord) due to Landlord’s or any tenant’s bad faith
violation of any Project lease;
(xvi) The costs resulting from Hazardous Materials (as defined below) which (a)
existed on the Property on the Commencement Date, or (b) were placed within the
Project by Landlord;
(xvii) The attorneys’ fees incurred for negotiating and preparing letters of
intent, leases, subleases and/or assignments, space planning costs, and other
costs incurred for lease, sublease and/or assignment negotiations and
transactions with present or prospective Project tenants or occupants;

 

-6-



--------------------------------------------------------------------------------



 



(xviii) The expenses for services or other benefits which are not available to
Tenant (other than as the result of an Event of Default);
(xix) The overhead and profit paid to Landlord or its subsidiaries or affiliates
for goods and/or services to the extent the same exceeds the costs of such goods
and/or services rendered by qualified, third parties on a competitive basis;
(xx) The costs arising from Landlord’s charitable or political contributions;
(xxi) The costs (other than ordinary maintenance and insurance) for objects of
art;
(xxii) The interest and penalties resulting from Landlord’s failure to pay
Operating Expense when due;
(xxiii) Landlord’s general corporate overhead and general and administrative
expenses, and costs for the operation of the entity which constitutes Landlord
as the same are distinguished from the costs of the operation of the Project,
including accounting and legal matters, costs of defending any lawsuits with any
mortgagee, costs of selling or mortgaging Landlord’s interest in the Project,
costs of any disputes between Landlord and its employees (if any) not engaged in
Project operation, disputes of Landlord with management, or outside fees paid
for disputes with other Project tenants or occupants (except to the extent such
dispute is based on Landlord’s good faith efforts to meet Landlord’s obligations
under this Lease);
(xxiv) The costs arising from the gross negligence or willful misconduct of
Landlord; and
(xxv) The management office rent to the extent it exceeds fair market rent for
such space.
5.1.2 “Taxes” shall mean all ad valorem taxes, real estate taxes, personal
property taxes, and all other taxes and assessments, use and occupancy taxes,
transit taxes, water, sewer and pure water charges, excises, levies, license
fees and all other similar charges which are levied, assessed, or imposed, by
any Federal, State, county, or municipal authority, whether by taxing districts
or authorities now existing or subsequently created, upon all or any portion of
the Project, or rentals or receipts therefrom, including, without limitation,
gross receipts taxes, and all taxes of whatsoever nature that are imposed in
substitution for or in lieu of any of the taxes, assessments, or other charges
included in the definition of Taxes, and any costs and expenses of contesting
the validity of same. Without limitation on the generality of the foregoing
Taxes shall included any assessment, tax, fee, levy or charge in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June, 1978 election and that assessments, taxes, fees,
levies and charges may be imposed by governmental agencies for such services as
fire protection, street, sidewalk and road maintenance, refuse removal and for
other governmental services formerly provided without charge to property owners
or occupants, and it is the intention of Tenant and Landlord that all such new
and increased assessments, taxes, fees, levies and charges be included within
the definition of Taxes for the purposes of this Lease.

 

-7-



--------------------------------------------------------------------------------



 



5.1.3 “Lease Year” shall mean the twelve (12) month period commencing January
1st and ending December 31st or such other twelve (12) consecutive month period
designated from time to time by Landlord.
5.1.4 “Tenant’s Percentage” shall mean Tenant’s percentage of the entire Project
as determined by dividing the rentable area of the Premises by the total
rentable area of the Project. If there is a permanent change in the total
Project rentable area as a result of an addition, partial destruction,
modification or similar cause, Landlord shall make an appropriate adjustment to
Tenant’s Percentage.
5.1.5 “Common Areas” shall mean those portions of the Project which are
designated by Landlord, from time to time, for use in common by Landlord, Tenant
and any other tenants of the Project, whether or not those areas are open to the
general public, together with such other portions of the Project designated by
Landlord, in its discretion, including without limitation, any parking
facilities, fixtures, systems, signs, city sidewalks adjacent to the Project,
pedestrian walkways, roadways, parkways, driveways, and landscape areas on or
appurtenant to the Project. Landlord may provide certain Project tenants with
temporary exclusive use of portions of the Common Areas (other than Parking
Facility, as hereinafter defined), and Tenant’s obligations under this Lease
shall not be affected thereby.
5.1.6 “Market Area” shall mean Carmel Valley and Torrey Hills.
5.1.7 “Comparable Buildings” shall mean comparable Class “A” office use
buildings, with immediate freeway access or with ocean views, owned by
institutions in the Market Area.
5.1.8 “Utility Expenses” shall mean the cost of supplying all utilities to the
Project (other than utilities consumed by tenants of the Building and the Other
Buildings in their separate premises for which such tenants are separately
metered; provided, however, that unless all tenants are separately metered, the
total of the particular utility costs shall be “grossed up” to reflect what
those costs would have been had each tenant used the Project standard amount of
such utility), including utilities for the heating, ventilation and air
conditioning system, including but not limited to electricity, power, gas,
steam, oil or other fuel, water, sewer and lighting.

 

-8-



--------------------------------------------------------------------------------



 



5.2 If Operating Expenses during any Lease Year exceed the actual Operating
Expenses for the 2010 calendar year (the “Base Year”), Tenant shall pay to
Landlord, as Additional Rent, Tenant’s Operating Expense Share for such Lease
Year. “Tenant’s Operating Expense Share” shall be determined by multiplying any
such difference between Operating Expenses for any Lease Year and the Base Year
or pro rata portion thereof by Tenant’s Percentage. Landlord shall, in advance
of each Lease Year, estimate Tenant’s Operating Expense Share for such Lease
Year, and Tenant shall pay 1/12 of Tenant’s Operating Expense Share as so
estimated each month (the “Monthly Escalation Payments”). If such estimate is
not provided in December of the previous Lease Year, Tenant shall continue to
pay on the basis of the prior calendar year’s estimate until the second month
after such notice is given, and subsequent payments by Tenant shall be based on
Landlord’s notice. With the first monthly payment based on Landlord’s notice,
Tenant shall also pay the difference, if any, between the amount previously paid
for such calendar year and the amount which Tenant would have paid through the
month after the month in which such notice is given, based on Landlord’s noticed
estimate. Base Year Operating Expenses shall not include market-wide labor-rate
increases due to extraordinary circumstances, including, but not limited to,
boycotts and strikes, and utility rate increases due to extraordinary
circumstances including, but not limited to, conservation surcharges, boycotts,
embargoes or other shortages or amortized costs relating to capital
improvements. Landlord may elect to segregate Operating Expenses into two or
more subcategories. If Landlord elects to make that segregation, Tenant’s
Operating Expense Share shall be determined and payable separately for each such
subcategory by making separate calculations of the increase in the cost of each
subcategory of Operating Expense from the Base Year to the applicable Lease
Year. Landlord may elect to segregate Operating Expenses into two or more
subcategories. For example, Landlord may segregate electrical costs and/or other
utility costs from other Operating Expenses. If Landlord elects to make that
segregation, (a) Tenant’s Operating Expense Share shall be determined separately
for each such subcategory by making separate calculations of the increase in the
cost of each subcategory of Operating Expense from the Base Year to the
applicable calendar year, and (b) Tenant shall pay as Tenant’s Operating Expense
Share Tenant’s Percentage of the increase in each such subcategory.
Notwithstanding anything in the Lease to the contrary, for purposes of
determining Operating Expenses for any calendar year subsequent to the Base
Year, electrical costs shall be deemed to be the greater of electrical costs
incurred in the Base Year and electrical costs for the applicable calendar year.
If utilities, janitorial services or any other components of Operating Expenses
increase during any Lease Year, Landlord may revise Monthly Escalation Payments
due during such Lease Year by giving Tenant written notice to that effect; and
thereafter, Tenant shall pay, in each of the remaining months of such Lease
Year, a sum equal to the amount of the revised difference in Operating Expenses
multiplied by Tenant’s Percentage divided by the number of months remaining in
such Lease Year. Any expenses incurred by Landlord in attempting to protest,
reduce or minimize Operating Expenses shall be included in Operating Expenses in
the Lease Year in which those expenses are paid. Landlord shall have the
exclusive right to conduct such contests, protests and appeals of the Operating
Expenses as Landlord shall determine is appropriate in Landlord’s sole
discretion. Notwithstanding any provision in this Lease to the contrary, in no
event shall the amount of Operating Expenses for any calendar year subsequent to
the Base Year be deemed to be less than the amount of Operating Expenses for the
Base Year, and Tenant shall not be entitled to a credit in the event Operating
Expenses for any calendar year subsequent to the Base Year is less than the
amount of Operating Expenses for the Base Year.

 

-9-



--------------------------------------------------------------------------------



 



5.3 If Taxes during any Lease Year exceed the Taxes for the Base Year, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Tax Share for such Lease
Year. “Tenant’s Tax Share” shall be determined by multiplying any such
difference between Taxes for any Lease Year and the Base Year or pro rata
portion thereof by Tenant’s Percentage. Landlord shall, in advance of each Lease
Year, estimate Tenant’s Tax Share for such Lease Year and Tenant shall pay 1/12
of Tenant’s Tax Share as so estimated each month (the “Monthly Tax Payments”).
If the Taxes for the Base Year or any Lease Year are changed as a result of
protest, appeal or other action taken by a taxing authority, the Taxes as so
changed shall be deemed the Taxes for such Lease Year or Base Year, as
applicable. Any expenses incurred by Landlord in attempting to protest, reduce
or minimize Taxes shall be included in Taxes in the Lease Year in which those
expenses are paid. Landlord shall have the exclusive right to conduct such
contests, protests and appeals of the Taxes as Landlord shall determine is
appropriate in Landlord’s sole discretion. Notwithstanding any provision in this
Lease to the contrary, in no event shall the amount of Taxes for any calendar
year subsequent to the Base Year be deemed to be less than the amount of Taxes
for the Base Year, and Tenant shall not be entitled to a credit in the event
Taxes for any calendar year subsequent to the Base Year is less than the amount
of Taxes for the Base Year.
5.4 Tenant shall pay to Landlord, as Additional Rent, Tenant’s Percentage of
Utility Expenses for each Lease Year. Landlord shall, in advance of each Lease
Year, estimate Tenant’s Percentage of Utility Expenses for such Lease Year and
Tenant shall pay 1/12 of Tenant’s Percentage of Utility Expenses as so estimated
each month (the “Monthly Utility Payments”). Any expenses incurred by Landlord
in attempting to protest, reduce or minimize Utility Expenses shall be included
in Utility Expenses in the Lease Year in which those expenses are paid. Landlord
shall have the exclusive right to conduct such contests, protests and appeals of
the Utility Expenses as Landlord shall determine is appropriate in Landlord’s
sole discretion.
5.5 The Monthly Escalation Payments, the Monthly Tax Payments and the Monthly
Utility Payments shall be due and payable at the same time and in the same
manner as the Monthly Rent.
5.6 Landlord shall, within one hundred fifty (150) days after the end of each
Lease Year, other than the Base Year, or as soon thereafter as reasonably
possible, provide Tenant with a written statement of the Operating Expenses,
Taxes and Utilities incurred during such Lease Year (the “Year End Statement”)
and the Year End Statement shall set forth Tenant’s Operating Expense Share,
Tenant’s Tax Share and Tenant’s Percentage of Utility Expenses. Tenant shall pay
Landlord, as Additional Rent, the positive difference between Tenant’s Operating
Expense Share and the amount of Monthly Escalation Payments made by Tenant for
said Lease Year, the positive difference between Tenant’s Tax Share and the
amount of Monthly Tax Payments made by Tenant for said Lease Year and the
positive difference between Tenant’s Percentage of Utility Expenses and the
amount of Monthly Utility Payments made by Tenant for said Lease Year, such
payment to be made within thirty (30) days of the date of Tenant’s receipt of
said statement; similarly, Tenant shall receive a credit if Tenant’s Operating
Expense Share is less than the amount of Monthly Escalation Payments collected
by Landlord during said Lease Year or if Tenant’s Tax Share is less than the
Monthly Tax Payments collected by Landlord during said Lease Years or if
Tenant’s Percentage of Utility Expenses is less than the Monthly Utility
Payments collected by Landlord during said Lease Year, such credit to be applied
to future Monthly Escalation Payments, Monthly Tax Payments and Monthly Utility
Expenses, respectively, to become due hereunder.
5.7 If Operating Expenses, Taxes or Utility Expenses increase during any Lease
Year, Landlord may revise Monthly Escalation Payments, the Monthly Tax Payments
and the Monthly Utility Payments (by addition of a sum equal to the amount of
such increase in Operating Expenses, Taxes or Utility Expenses, as applicable,
multiplied by Tenant’s Percentage, divided by the number of months remaining in
such Lease Year) by giving Tenant written notice and thereafter, Tenant shall
pay, such revised Monthly Escalation Payments, the Monthly Tax Payments and the
Monthly Utility Payments.

 

-10-



--------------------------------------------------------------------------------



 



5.8 If, within sixty (60) days following Tenant’s receipt of the Year End
Statement, Tenant does not deliver a notice referring in reasonable detail to
one or more errors in the Year End Statement, it shall be deemed conclusively
that the Year End Statement is correct. Tenant may, at its sole expense conduct
or require an audit to be conducted of the Year End Statement, provided that
(a) not more than one such audit may be conducted during any Lease Year, (b) the
records for each Lease Year may be audited only once, (c) such audit must be
commenced within sixty (60) days following Tenant’s receipt of the Year End
Statement, (d) such audit must be completed within one hundred eighty (180) days
following Tenant’s receipt of the Year End Statement (the “Review Period”), and
(e) and audit must be conducted by a nationally recognized or regionally
recognized accounting firm and is not paid on a contingency fee basis and has at
least seven (7) years of experience reviewing financial operating records of
Comparable Buildings, (i) acceptable to Landlord in its reasonable discretion,
(ii) who, together with Tenant, executes Landlord’s standard form audit
confidentiality agreement, (iii) who has not represented, and agrees not to
represent, any other tenant of the Project in connection with an audit of the
Project, (iv) who agrees to impartially represent Landlord and Tenant in
conducting the audit, and (v) who agrees to promptly provide Landlord with a
copy of its audit report. If Tenant fails to commence or complete such audit
within such times frames, it shall be deemed conclusively that the Year End
Statement is correct. The payment of Rent may never be contingent upon the
performance of such audit. If after such inspection, but within thirty (30) days
after the Review Period, Tenant notifies Landlord in writing that Tenant still
disputes such amounts, a certification as to the proper amount shall be made, at
Tenant’s expense (except as provided hereinbelow), by an independent certified
public accountant selected by Landlord and who is a member of a nationally or
regionally recognized accounting firm and is not paid on a contingency fee
basis. Such certification shall be binding upon Landlord and Tenant. The payment
of Rent may never be contingent upon the performance of such audit. For purposes
of any such audit, Tenant shall provide Landlord with fifteen (15) days’ prior
written notice of its request to inspect Landlord’s books and such audit shall
be conducted at the offices of Landlord or Landlord’s managing agent during
ordinary business hours, provided that such audit must be conducted so as not to
interfere with Landlord’s business operations and must be reasonable as to scope
and time. If Operating Expenses, Taxes and Utility Expenses are determined to
have been overstated or understated by Landlord for any calendar year, then the
parties shall within thirty (30) days thereafter make such adjustment payment or
refund as is applicable, and if Operating Expenses, Taxes and Utility Expenses
are determined to have been overstated by Landlord for any calendar year by in
excess of ten percent (10%), then Landlord shall pay the cost of the accountant
providing the certification described above up to a maximum amount of $5,000.
Landlord may adjust Operating Expenses, Taxes and/or Utility Expenses and submit
a corrected Year End Statement to account for Operating Expenses, Taxes and/or
Utility Expenses that were first billed to Landlord after the date that is ten
(10) business days before the date on which the Year End Statement was
furnished.

 

-11-



--------------------------------------------------------------------------------



 



5.9 If the Expiration Date or Termination Date does not fall on December 31st of
any given year (or the last day of the Lease Year), then: (i) the period
commencing on the January 1st (or the first day of the Lease Year) immediately
preceding said Expiration Date or Termination Date and continuing through, to
and, including said Expiration Date or Termination Date shall be referred to in
this Lease as the “Last Partial Year”, (ii) Tenant’s Operating Expense Share for
the Last Partial Year shall be, calculated by proportionately reducing the Base
Year Operating Expenses to reflect the number of calendar months in said Last
Partial Year (the “Adjusted Base Operating Expenses”), and (iii) Tenant’s Tax
Share for the Last Partial Year shall be, calculated by proportionately reducing
the Base Year Taxes to reflect the number of calendar months in said Last
Partial Year (the “Adjusted Base Taxes”). The Adjusted Base Operating Expenses
shall be compared with the Operating Expenses for said Last Partial Year to
determine the amount of any increases or decreases in the Operating Expenses for
said Last Partial Year over the Adjusted Base Operating Expenses, and the
Adjusted Base Taxes shall be compared with the Taxes for said Last Partial Year
to determine the amount of any increases or decreases in the Taxes for said Last
Partial Year over the Adjusted Base Taxes, and any payments owing by Tenant in
connection therewith shall be paid within thirty (30) days following the receipt
of a final statement and any payments owing by Landlord shall be refunded
concurrently with delivery of such final statement. For the Last Partial Year,
if any, Tenant shall pay its Tenant’s Percentage of Utility Expenses within
thirty (30) days following the receipt of a final statement or, as applicable,
Landlord shall refund any overpayment concurrently with delivery of such final
statement.
5.10 If during any part of any Lease Year (including the Base Year) the Project
is less than one hundred percent (100%) occupied, (i) Landlord shall make
reasonable adjustments to the Utility Expenses and variable components of
Operating Expenses for that Lease Year to determine the amount of Utility
Expenses and Operating Expenses that would have been incurred had the Project
been one hundred percent (100%) occupied, and (ii) the elements of Taxes which
vary depending upon the occupancy of the Project (e.g., Taxes attributable to
the build out of leasable floor area), shall be adjusted to reflect such amount
as would have been incurred had the Project been one hundred percent (100%)
occupied during such year. This amount shall be considered to have been the
amount of Utility Expenses, Operating Expenses or Taxes, as applicable, for that
Lease Year (including the Base Year). For purposes of this Section 5.10,
“variable components” include only those Operating Expenses that are affected by
variations in occupancy levels.
5.11 Tenant’s obligation with respect to Additional Rent and the payment of
Tenant’s Share of Operating Expenses and Tenant’s Share of Taxes and Tenant’s
Percentage of Utility Expenses shall survive the Expiration Date or Termination
Date.
5.12 Landlord shall have the right, from time to time, to equitably allocate
some or all of the Operating Expenses, Taxes and Utility Expenses among
different portions or occupants of the Project (the “Additional Cost Pools”).
The Operating Expenses, Taxes and Utility Expenses within each such Additional
Cost Pool shall be allocated and charged to the tenants within such Additional
Cost Pool in an equitable manner.
5.13 Notwithstanding anything to the contrary contained herein, Tenant shall not
be required to pay Monthly Escalation Payments and Monthly Tax Payments during
the initial Term (i.e., May 1, 2010 through April 30, 2011).

 

-12-



--------------------------------------------------------------------------------



 



ARTICLE 6
SERVICES TO BE PROVIDED BY LANDLORD
6.1 Subject to Articles 5 and 10 herein, Force Majeure Events (as hereinafter
defined), maintenance and repair, testing of the Building’s systems and
applicable law, Landlord shall pay for and furnish to the Premises, the
following services:
6.1.1 Basic janitorial service on a five (5) day week basis (other than on
holidays observed by the Building). Carpet cleaning (other than vacuuming) shall
be performed at Tenant’s request and at Tenants expense;
6.1.2 Air conditioning and heating as reasonably required for comfortable use
and occupancy under ordinary office conditions and condenser or chilled water
during the following periods (“Normal Business Hours”): 7:00 a.m. to 7:00 p.m.,
Mondays through Fridays, 8:00 a.m. to 3:00 p.m., Saturdays, but not on Sundays
or any legal holidays recognized by the United States Government or the State of
California. If Tenant desires to use HVAC during other than Normal Business
Hours, Tenant shall give Landlord such prior notice, as Landlord shall from time
to time establish as appropriate, of Tenant’s desired use (which use shall be in
one hour increments) and Landlord shall supply such HVAC to Tenant at Landlord’s
actual cost. The Building’s energy management system shall create an invoice on
a monthly basis for such after hours HVAC, and Tenant shall pay that invoice
within ten (10) days of presentation, as Additional Rent. Except as herein
otherwise provided, Landlord shall in no event be required to supply central
heating or air conditioning other than during Normal Business Hours;
6.1.3 Replacement of all standard fluorescent bulbs in all areas and all
incandescent bulbs in public areas, rest room areas, and stairwells. Routine
maintenance and electric lighting service for all public areas of the Project in
a manner and to the extent deemed by Landlord to be standard; and
6.1.4 Landlord shall at all times provide facilities for elevator service to the
Premises, and facilities to provide water for lavatory and drinking purposes in
the Building core areas.
6.2 Except to the extent caused by Landlord’s gross negligence or willful
misconduct, Landlord shall not be liable for any loss or damage arising or
alleged to arise in connection with the failure, stoppage, interruption of any
such services; nor shall the same be construed as an eviction of Tenant, work an
abatement of Rent, entitle Tenant to any reduction in Rent, or relieve Tenant
from the operation of any covenant or condition herein contained; it being
further agreed that Landlord reserves the right to discontinue temporarily such
services or any of them at such times as may be necessary by reason of repair,
alterations or capital improvements performed within the Project, accident,
unavailability of employees, or whenever by reason of strikes, lockouts, riots,
acts of God, or any other happening or occurrence beyond the reasonable control
of Landlord or testing of the Building systems or to conduct other tests or
drills required by applicable law. In the event of any such failure, stoppage or
interruption of services, Landlord shall use reasonable diligence to have the
same restored. Neither diminution nor shutting off of

 

-13-



--------------------------------------------------------------------------------



 



light or air or both, nor any other effect on the Project by any structure
erected or condition now or hereafter existing on lands adjacent to the Project,
shall affect this Lease, abate Rent, or otherwise impose any liability on
Landlord. Notwithstanding the foregoing, if for reasons within Landlord’s
reasonable control, for more than three (3) consecutive business days following
written notice to Landlord, there is no HVAC or electricity services to all or a
portion of the Premises or there is an interruption of other essential utilities
and building services, such as fire protection or water, so that all or a
portion of the Premises cannot be used by Tenant to conduct its business in the
manner permitted under this Lease (the “Essential Services”), and Tenant does
not use the portion of the Premises so affected, then Monthly Rent (or an
equitable portion of such Monthly Rent to the extent that less than all of the
Premises are affected) shall thereafter be abated until the Essential Services
are restored; provided, however, that if Landlord is diligently pursuing the
repair of such utilities or services and Landlord provides substitute services
reasonably suitable for Tenant’s purposes, as for example, portable air
conditioning equipment, then there shall be no abatement of Monthly Rent. The
foregoing provisions shall not apply in case of damage to, or destruction of,
the Premises or the Project.
6.3 Landlord shall have the right to reduce heating, cooling, or lighting within
the Premises and in the public area in the Project as required by any fuel or
energy-saving program mandated by local, state or federal law.
6.4 Tenant shall be solely and separately responsible for the cost of
electricity, gas, telephone, cable television and any other utilities (other
than water) consumed by Tenant in the Premises, which usage shall be separately
metered. Tenant shall directly pay for such electricity, gas, telephone, cable
television, facsimile services and any other utilities as may be required by
Tenant in the use of the Premises, at the rates charged for such services by
said authority or utility; and the failure of Tenant to obtain or to continue to
receive such services for any reason whatsoever shall not relieve Tenant of any
of its obligations under this Lease.
6.5 Subject to Force Majeure Events and closure of the Building to effectuate
repairs or capital improvements or to test the Building systems or to conduct
other tests or drills required by applicable law, unrestricted access is
available to the Building during Normal Business Hour and thereafter, access is
currently controlled by a card key access system.
ARTICLE 7
REPAIRS AND MAINTENANCE BY LANDLORD
7.1 Landlord shall provide for the cleaning and maintenance of the public
portions of the Project in keeping with the ordinary standard for Comparable
Buildings as part of Operating Expenses. Unless otherwise expressly stipulated
herein, Landlord shall not be required to make any improvements or repairs of
any kind or character to the Premises during the Term, except such repairs as
may be required to the exterior walls, shared corridors, windows, roof,
integrated Building utility and mechanical systems and other Base Building
elements and other structural elements and equipment of the Project, and such
additional maintenance as may be necessary because of the damage caused by
persons other than Tenant and Tenant’s contractors, employees, representatives,
agents and invitees (collectively, the “Tenant Parties”).

 

-14-



--------------------------------------------------------------------------------



 



7.2 Landlord or Landlord’s officers, agents, and representatives (subject to any
security regulations imposed by any governmental authority) shall have the right
to enter all parts of the Premises at all reasonable hours upon reasonable prior
notice to Tenant (other than in an emergency or to perform routine, recurring
services required to be performed by Landlord under this Lease) to inspect,
clean, make repairs, alterations, and additions to the Project or the Premises
which it may deem necessary or desirable, to make repairs to adjoining spaces,
to cure any defaults of Tenant hereunder that Landlord elects to cure pursuant
to Section 22.5, below, to show the Premises to prospective tenants (during the
final six (6) months of the Term or at any time after the occurrence of an Event
of Default that remains uncured), mortgagees or purchasers of the Building, or
to provide any service which it is obligated or elects to furnish to Tenant; and
Tenant shall not be entitled to any abatement or reduction of Rent by reason
thereof. Landlord shall have the right to enter the Premises at any time and by
any means in the case of an emergency.
7.3 Tenant hereby waives all rights it would otherwise have under California
Civil Code Sections 1932(1) and 1942(a) or any successor statutes to deduct
repair costs from Rent and/or terminate this Lease as the result of any failure
by Landlord to maintain or repair.
ARTICLE 8
REPAIRS AND CARE OF PROJECT BY TENANT
8.1 If the Building, the Project, or any portion thereof, including but not
limited to, the elevators, pipes, lighting and other apparatus, or the Premises
improvements, including but not limited to, the carpet, wall coverings, doors,
and woodwork, become damaged or are destroyed through the negligence or misuse
by Tenant and Tenant’s contractors, employees, representatives, agents and
invitees (collectively, the “Tenant Parties”) then the reasonable cost of the
necessary repairs, replacements or alterations shall be borne by Tenant who
shall pay the same to Landlord together with interest thereon at the Interest
Rate from the date incurred, as Additional Rent within ten (10) days after
demand, subject to Section 13.4 below. Landlord shall have the exclusive right,
but not the obligation, to make any repairs necessitated by such damage.
8.2 Tenant agrees, at its sole cost and expense, to repair or replace any damage
or injury done to the Project, or any part thereof, caused by the Tenant Parties
which Landlord elects not to repair. Tenant shall not injure the Project or the
Premises and shall maintain the elements the Premises not to be maintained by
Landlord pursuant to this Lease in a clean, attractive condition and in good
repair. If Tenant fails to comply with this Section 8.2, Landlord may restore
the Premises to such good order and condition and make such repairs without
liability to Tenant for any loss or damage that may accrue to Tenant’s property
or business by reason thereof, and within ten (10) days after completion
thereof, Tenant shall pay to Landlord, as Additional Rent, upon demand, the cost
thereof, plus an additional charge of ten percent (10%) thereof. Tenant shall
leave the Premises at the end of each business day in a reasonably tidy
condition for the purpose of allowing the performance of Landlord’s cleaning
services. Upon the Expiration Date or the Termination Date, Tenant shall
surrender and deliver up the Premises to Landlord in the same condition in which
it existed at the Commencement Date, excepting only ordinary wear and tear. Upon
the Expiration Date or the Termination Date, Landlord shall have the right to
re-enter and take possession of the Premises.

 

-15-



--------------------------------------------------------------------------------



 



8.3 Tenant shall not provide any janitorial or cleaning services without
Landlord’s written consent, and then only subject to supervision of Landlord, at
Tenant’s sole responsibility and expense, and by a janitorial or cleaning
contractor or employees at all times reasonably satisfactory to Landlord.
ARTICLE 9
TENANT’S EQUIPMENT AND INSTALLATIONS
9.1 If heat-generating machines or equipment, including telephone equipment,
cause the temperature in the Premises, or any part thereof, to exceed the
temperatures the Building’s air conditioning system would be able to maintain in
such Premises were it not for such heat-generating equipment, then Landlord
reserves the right to install supplementary air conditioning units in the
Premises, and the cost thereof, including the cost of installation and the cost
of operation and maintenance thereof, including water, together with interest
thereon at the Interest Rate from the date incurred, shall be paid by Tenant to
Landlord within ten (10) days after demand by Landlord.
9.2 Except for office calculators, dictation equipment, personal computers, and
other similar office equipment consistent with first-class general office use in
Comparable Buildings, Tenant shall not install within the Premises any fixtures,
equipment, facilities, or other improvements without the specific written
consent of Landlord, subject to Article 15, below. Tenant shall not, without the
specific written consent of Landlord (which consent shall not be unreasonably
withheld, conditioned, or delayed), install or maintain any apparatus or device
within the Premises which shall increase the usage of electrical power or water
for the Premises to an amount greater than would be normally required for
general office use for space of comparable size in the Market Area; and if any
such apparatus or device is so installed, Tenant shall pay for any additional
costs of utilities as the result of said installation. Notwithstanding anything
to the contrary contained herein, Landlord agrees that it has previously
consented to the installation of telephone wires and computer cabling in the
Premises in accordance with this Lease.
ARTICLE 10
FORCE MAJEURE
10.1 It is understood and agreed that with respect to any service or other
obligation to be furnished or obligations to be performed by either party that
in no event shall either party be liable (or subject to the exercise of remedies
by the other party) for failure to furnish or perform the same when prevented
from doing so by strike, lockout, breakdown, accident, supply, or inability by
the exercise of reasonable diligence to obtain supplies, parts, or employees
necessary to furnish such service or meet such obligation; or because of war or
other emergency; or for any cause beyond the reasonable control with the party
obligated for such performance; or for any cause due to any act or omission of
the other party or its agents, employees, licensees, invitees, or any persons
claiming by, through, or under the other party; or because of the failure of any
public utility to furnish services; or because of order or regulation of any
federal, state, county or municipal authority (collectively, “Force Majeure
Events”). Nothing in this Section 10.1 shall limit or otherwise modify or waive
Tenant’s obligation to pay Base Rent and Additional Rent as and when due
pursuant to the terms of this Lease.

 

-16-



--------------------------------------------------------------------------------



 



ARTICLE 11
CONSTRUCTION, MECHANICS’ AND MATERIALMAN’S LIENS
11.1 Tenant shall not suffer or permit any construction, mechanics’ or
materialman’s lien to be filed against the Premises or any portion of the
Project by reason of work, labor services, or materials supplied or claimed to
have been supplied to Tenant. Nothing herein contained shall be deemed or
construed in any way as constituting the consent or request of Landlord,
expressed or implied, by inference or otherwise, for any contractor,
subcontractor, laborer, or materialman to perform any labor or to furnish any
materials or to make any specific improvement, alteration, or repair of or to
the Premises or any portion of the Project; nor of giving Tenant any right,
power, or authority to contract for, or permit the rendering of, any services or
the furnishing of any materials that could give rise to the filing of any
construction, mechanics’ or materialman’s lien against the Premises or any
portion of the Project.
11.2 If any such construction, mechanics’ or materialman’s lien shall at any
time be filed against the Premises or any portion of the Project as the result
of any act or omission of Tenant, Tenant covenants that it shall, within twenty
(20) days after the filing of the claim for lien, procure the discharge thereof
by payment or by giving security or in such other manner as is or may be
required or permitted by law or which shall otherwise satisfy Landlord. If
Tenant fails to take such action, Landlord, in addition to any other right or
remedy it may have, may take such action as may be reasonably necessary to
protect its interests. Any amounts paid by Landlord in connection with such
action, all other expenses of Landlord incurred in connection therewith,
including reasonable attorneys’ fees, court costs, and other necessary
disbursements, together with interest thereon at the Interest Rate from the date
incurred, shall be repaid by Tenant to Landlord within ten (10) days after
demand.
ARTICLE 12
ARBITRATION
12.1 If a dispute arises under Article 5 above, the same shall be submitted to
arbitration in accordance with the provisions of applicable state law, if any,
as from time to time amended. Arbitration proceedings, including the selection
of an arbitrator, shall be conducted pursuant to the rules, regulations, and
procedures from time to time in effect as promulgated by the American
Arbitration Association (the “Association”). Prior written notice of application
by either party for arbitration shall be given to the other at least ten
(10) days before submission of the application to the said Association’s office
in the city wherein the Building is situated (or the nearest other city having
an Association office). The arbitrator shall hear the parties and their
evidence. The decision of the arbitrator may be entered in the appropriate court
of law; and the parties consent to the jurisdiction of such court and further
agree that any process or notice of motion or other application to the court or
a judge thereof may be served outside

 

-17-



--------------------------------------------------------------------------------



 



the state wherein the Building is situated by registered mail or by personal
service, provided a reasonable time for appearance is allowed. The costs and
expenses of each arbitration hereunder and their apportionment between the
parties shall be determined by the arbitrator in his or her award or decision,
subject to the last sentence of this section. No arbitrable dispute shall be
deemed to have arisen under this Lease (a) prior to the expiration of the period
of twenty (20) days after the date of the giving of written notice by the party
asserting the existence of the dispute, together with a description thereof
sufficient for an understanding thereof, and (b) where Tenant disputes the
amount of a Tenant payment required hereunder (e.g., Operating Expense excess
under Article 5 hereof), prior to Tenant paying in full the amount billed by
Landlord, including the disputed amount. The prevailing party in such
arbitration shall be reimbursed for its expenses, including reasonable
attorneys’ fees. Notwithstanding the foregoing, in no event shall this
Article 12 affect or delay Landlord’s unlawful detainer rights under California
law.
ARTICLE 13
INSURANCE
13.1 Landlord shall maintain, as a part of Operating Expenses, fire and extended
coverage insurance on the Project in an amount equal to the full replacement
cost of the Project, subject to such deductibles as Landlord may determine.
Landlord shall not be obligated to insure, and shall not assume any liability of
risk of loss for, any of Tenant’s furniture, equipment, machinery, goods,
supplies, improvements or alterations upon the Premises. Such insurance shall be
maintained with an insurance company selected, and in amounts desired, by
Landlord or Landlord’s mortgagee, and payment for losses thereunder shall be
made solely to Landlord subject to the rights of the holder of any mortgage or
deed of trust which may now or hereafter encumber the Project. Additionally
Landlord may maintain such additional insurance, including, without limitation,
earthquake insurance, terrorism insurance flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. The cost of
all such additional insurance shall also be part of the Operating Expenses. Any
or all of Landlord’s insurance may be provided by blanket coverage maintained by
Landlord or any affiliate of Landlord under its insurance program for its
portfolio of properties or by Landlord or any affiliate of Landlord’s program of
self insurance, and in such event Operating Expenses shall include the portion
of the reasonable cost of blanket insurance or self-insurance that is allocated
to the Project.
13.2 Tenant, at its own expense, shall maintain with licensed insurers
authorized to do business in the State of California and which are rated A- and
have a financial size category of at least VIII in the most recent Best’s Key
Rating Guide, or any successor thereto (or if there is none, an organization
having a national reputation), (a) commercial general liability insurance,
including Broad Form Property Damage and Contractual Liability with the
following minimum limits: General Aggregate $5,000,000.00; Products/Completed
Operations Aggregate $5,000,000.00; Each Occurrence $1,000,000.00; Personal and
Advertising Injury $1,000,000.00; Medical Payments $5,000.00 per person,
(b) Umbrella/Excess Liability on a following form basis with the following
minimum limits: General Aggregate $3,000,000.00; Each Occurrence $3,000,000.00;
(c) Workers’ Compensation with statutory limits; (d) Employer’s Liability
insurance with the following limits: Bodily injury by disease per person
$1,000,000.00; Bodily injury by accident policy limit $1,000,000.00; Bodily
injury by disease policy limit $1,000,000.00;

 

-18-



--------------------------------------------------------------------------------



 



and (e) property insurance on special causes of loss insurance form covering any
and all personal property of Tenant including but not limited to alterations,
improvements (exclusive of the Tenant Improvements), betterments, furniture,
fixtures and equipment in an amount not less than their full replacement cost,
with a deductible not to exceed $10,000.00. At all times during the Term, such
insurance shall be maintained, and Tenant shall cause a current and valid
certificate of such policies to be deposited with Landlord. If Tenant fails to
have a current and valid certificate of such policies on deposit with Landlord
at all times during the Term and such failure is not cured within three
(3) business days following Tenant’s receipt of notice thereof from Landlord,
Landlord shall have the right, but not the obligation, to obtain such an
insurance policy, and Tenant shall be obligated to pay Landlord the amount of
the premiums applicable to such insurance, together with interest thereon at the
Interest Rate from the date incurred, within ten (10) days after Tenant’s
receipt of Landlord’s request for payment thereof. Said policy of liability
insurance shall name Landlord and Landlord’s managing agent as additional
insureds and Tenant shall provide Landlord with no less than thirty (30) days’
written notice prior to any cancellation of such insurance.
13.3 Tenant shall adjust annually the amount of coverage established in
Article 13.2 hereof to such amount as in Landlord’s reasonable opinion,
adequately protects Landlord’s interest; provided the same is consistent with
the amount of coverage customarily required of comparable tenants in Comparable
Buildings.
13.4 Notwithstanding anything herein to the contrary, Landlord and Tenant each
hereby waives any and all rights of recovery, claim, action, or cause of action
against the other, its agents, employees, licensees, or invitees for any loss or
damage to or at the Premises or the Project or any personal property of such
party therein or thereon by reason of fire, the elements, or any other cause
which would be insured against under the terms of (i) fire and extended coverage
insurance or (ii) the liability insurance referred to in Article 13.2, to the
extent of such insurance, regardless of cause or origin, including omission of
the other party hereto, its agents, employees, licensees, or invitees. Landlord
and Tenant covenant that no insurer shall hold any right of subrogation against
either of such parties with respect thereto. This waiver shall be ineffective
against any insurer of Landlord or Tenant to the extent that such waiver is
prohibited by the laws and insurance regulations of the State of California. The
parties hereto agree that any and all such insurance policies required to be
carried by either shall be endorsed with a subrogation clause, substantially as
follows: “This insurance shall not be invalidated should the insured waive, in
writing prior to a loss, any and all right of recovery against any party for
loss occurring to the property described therein,” and shall provide that such
party’s insurer waives any right of recovery against the other party in
connection with any such loss or damage.
13.5 If Tenant’s occupancy or conduct of business in or on the Premises, whether
or not Landlord has consented to the same, results in any increase in premiums
for the insurance carried from time to time by Landlord with respect to the
Building, Tenant shall pay any such increase in premiums as Rent within ten
(10) days after bills for such additional premiums shall be rendered by
Landlord. In determining whether increased premiums are a result of Tenant’s use
or occupancy of the Premises, a schedule issued by the organization computing
the insurance rate on the Building showing the various components of such rate,
shall be conclusive evidence of the several items and charges which make up such
rate. Tenant shall promptly comply with all reasonable requirements of the
insurance authority or of any insurer now or hereafter in effect relating to the
Premises.

 

-19-



--------------------------------------------------------------------------------



 



ARTICLE 14
QUIET ENJOYMENT
14.1 Provided Tenant is not in default under this Lease after the expiration of
any period for cure in the performance of all its obligations under this Lease,
including, but not limited to, the payment of Rent and all other sums due
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance by Landlord, subject to the provisions and
conditions set forth in this Lease.
ARTICLE 15
ALTERATIONS
15.1 Tenant agrees that it shall not make or allow to be made any alterations,
physical additions, or improvements in or to the Premises without first
obtaining the written consent of Landlord in each instance. As used herein, the
term “Minor Alteration” refers to an alteration that (a) does not affect the
outside appearance of the Building and is not visible from the Common Areas,
(b) is non-structural and does not impair the strength or structural integrity
of the Building, and (c) does not affect the mechanical, electrical, HVAC or
other systems of the Building. Landlord agrees not to unreasonably withhold its
consent to any Minor Alteration. Landlord’s consent to any other alteration may
be conditioned, given, or withheld in Landlord’s sole discretion.
Notwithstanding the foregoing, Landlord consents to any repainting, recarpeting,
or other purely cosmetic changes or upgrades to the Premises, so long as (i) the
aggregate cost of such work is less than $5,000.00 in any twelve-month period,
(ii) such work constitutes a Minor Alteration (iii) no building permit is
required in connection therewith, and (iv) such work conforms the then existing
Specifications (as defined in the Work Letter). At the time of said request,
Tenant shall submit to Landlord plans and specifications of the proposed
alterations, additions, or improvements; and Landlord shall have a period of not
less than thirty (30) days therefrom in which to review and approve or
disapprove said plans; provided that if Landlord determines in good faith that
Landlord requires a third party to assist in reviewing such plans and
specifications, Landlord shall instead have a period of not less than sixty
(60) days in which to review and approve or disapprove said plans. Tenant shall
pay to Landlord upon demand a fee in the amount of ten percent (10%) of the
costs of such alterations to compensate and reimburse Landlord for (A) reviewing
said plans and specifications, and (B) inspecting the alterations, additions, or
improvements to determine whether the same are being performed in accordance
with the approved plans and specifications and all laws and requirements of
public authorities, including, without limitation, the fees of any architect or
engineer employed by Landlord for such purpose. In any instance where Landlord
grants such consent, and permits Tenant to use its own contractors, laborers,
materialmen, and others furnishing labor or materials for Tenant’s construction
(collectively, “Tenant’s Contractors”), Landlord’s consent shall be deemed
conditioned upon each of Tenant’s Contractors (1) working in harmony and not
interfering with any laborer utilized by Landlord, Landlord’s contractors,
laborers, or materialmen; (2) furnishing Landlord with evidence of acceptable
liability insurance, worker’s compensation coverage and if required by Landlord,
completion bonding, and if at any time such entry by one or more persons
furnishing labor or materials for Tenant’s work shall cause such disharmony or
interference, the consent granted by Landlord to Tenant may be withdrawn
immediately upon written notice from Landlord to

 

-20-



--------------------------------------------------------------------------------



 



Tenant. Tenant, at its expense, shall obtain all necessary governmental permits
and certificates for the commencement and prosecution of alterations, additions,
or improvements and for final approval thereof upon completion, and shall cause
any alterations, additions, or improvements to be performed in compliance
therewith and with all applicable laws and requirements of public authorities
and with all applicable requirements of insurance bodies. All alterations,
additions, or improvements shall be diligently performed in a good and
workmanlike manner, using new materials and equipment at least equal in quality
and class to be better than the original installations of the Building. Upon the
completion of work and upon request by Landlord, Tenant shall provide Landlord
copies of all unconditional waivers or releases of lien from each of Tenant’s
Contractors. No alterations, modifications, or additions to the Project or the
Premises shall be removed by Tenant either during the Term or upon the
Expiration Date or the Termination Date without the express written approval of
Landlord; provided, however that Landlord may require that Tenant remove, at
Tenant’s sole expense, any or all such alterations, modifications, or additions
to the Project or the Premises upon the Expiration Date or the Termination Date
and return each of the Premises and the Project to its condition prior to the
effectuation of such alterations, modifications or additions. Tenant shall not
be entitled to any reimbursement or compensation resulting from its payment of
the cost of constructing all or any portion of said improvements or
modifications thereto unless otherwise expressly agreed by Landlord in writing.
Tenant agrees specifically that no food, soft drink, or other vending machine
shall be installed within the Premises, without the prior written consent of
Landlord.
15.2 Landlord’s approval of Tenant’s plans for work shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules, and regulations of
governmental agencies or authorities, including, but not limited to, the
Americans with Disabilities Act. Landlord may, at its option, at Tenant’s
expense, require that Landlord’s contractors be engaged for any work upon the
integrated Building mechanical or electrical systems or other Building or
leasehold improvements.
15.3 At least five (5) days prior to the commencement of any work permitted to
be done by persons requested by Tenant on the Premises, Tenant shall notify
Landlord of the proposed work and the names and addresses of Tenant’s
Contractors. During any such work on the Premises, Landlord, or its
representatives, shall have the right to go upon and inspect the Premises at all
reasonable times, and shall have the right to post and keep posted thereon
building permits or to take any further action which Landlord may deem to be
proper for the protection of Landlord’s interest in the Premises. Tenant shall
comply with the requirements of Section 3110.5 of the California Civil Code as
the contracting owner, to the extent applicable, and prior to commencement of
construction, Tenant shall provide Landlord with evidence of compliance with
said statute. Tenant acknowledges that the contractual waiver of the benefits of
California Civil Code Section 3110.5 is expressly declared to be against public
policy.

 

-21-



--------------------------------------------------------------------------------



 



ARTICLE 16
FURNITURE, FIXTURES, AND PERSONAL PROPERTY
16.1 Tenant, at its sole cost and expense, may remove its trade fixtures, office
supplies and moveable office furniture and equipment not attached to the Project
or Premises provided:
16.1.1 Such removal is made prior to the Expiration Date or the Termination
Date; and
16.1.2 Tenant promptly repairs all damage caused by such removal.
16.2 If Tenant does not remove its trade fixtures, office supplies, and moveable
furniture and equipment as herein above provided prior to the Expiration Date or
the Termination Date, then, in addition to its other remedies, at law or in
equity, Landlord shall have the right to have such items removed and stored at
Tenant’s sole cost and expense and all damage to the Project or the Premises
resulting from said removal shall be repaired at the cost of Tenant; Landlord
may elect that such items automatically become the property of Landlord upon the
Expiration Date or the Termination Date, and Tenant shall not have any further
rights with respect thereto or reimbursement therefor subject to the provisions
of applicable law. All other property in the Premises, any alterations, or
additions to the Premises (including wall-to-wall carpeting, paneling, wall
covering, specially constructed or built-in cabinetry or bookcases), and any
other article attached or affixed to the floor, wall, or ceiling of the Premises
shall become the property of Landlord and shall remain upon and be surrendered
with the Premises as a part thereof at the Expiration or Termination Date
regardless of who paid therefor; and Tenant hereby waives all rights to any
payment or compensation therefor. If, however, Landlord so requests, in writing,
Tenant shall remove, prior to the Expiration Date or the Termination Date, any
and all alterations, additions, fixtures, equipment, and property placed or
installed in the Premises and shall repair any damage caused by such removal.
16.3 All the furnishings, fixtures, equipment, effects, and property of every
kind, nature, and description of Tenant and of all persons claiming by, through,
or under Tenant which, during the continuance of this Lease or any occupancy of
the Premises by Tenant or anyone claiming under Tenant, may be on the Premises
or elsewhere in the Project shall be at the sole risk and hazard of Tenant, and
if the whole or any part thereof shall be destroyed or damaged by fire, water,
or otherwise, or by the leakage or bursting of water pipes, steam pipes, or
other pipes, by theft, or from any other cause, no part of said loss or damage
is to be charged to or be borne by Landlord unless due to the gross negligence
or willful misconduct of Landlord or its employees, agents or contractors;
provided, however, that in no event shall Landlord be liable for lost profit or
consequential or punitive damages.
ARTICLE 17
PERSONAL PROPERTY AND OTHER TAXES
17.1 During the Term hereof, Tenant shall pay, prior to delinquency, all
business and other taxes, charges, notes, duties, and assessments levied, and
rates or fees imposed, charged, or assessed against or in respect of Tenant’s
occupancy of the Premises or in respect of the personal property, trade
fixtures, furnishings, equipment, and all other personal and other property of
Tenant contained in the Project, and shall hold Landlord harmless from and
against all payment of such taxes, charges, notes, duties, assessments, rates,
and fees, and against all loss, costs, charges, notes, duties, assessments,
rates, and fees, and any and all such taxes. Tenant shall cause said fixtures,
furnishings, equipment, and other personal property to be assessed and billed
separately from the real and personal property of Landlord. In the event any or
all of Tenant’s fixtures, furnishings, equipment, and other personal property
shall be assessed and taxed with Landlord’s real property, Tenant shall pay to
Landlord Tenant’s share of such taxes within ten (10) days after delivery to
Tenant by Landlord of a statement in writing setting forth the amount of such
taxes applicable to Tenant’s property.

 

-22-



--------------------------------------------------------------------------------



 



ARTICLE 18
ASSIGNMENT AND SUBLETTING
18.1 Tenant shall not, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld (except that Landlord shall in no
event be obligated to consent to an encumbrance of this Lease or any transfer by
operation of law other than in connection with a sale by Tenant of all or
substantially all of its assets or all or substantially all of its ownership
interests or a merger or consolidation of Tenant): (a) assign, convey, mortgage
or otherwise transfer this Lease or any interest hereunder, or sublease the
Premises, or any part thereof, whether voluntarily or by operation of law; or
(b) permit the use of the Premises or any part thereof by any person other than
Tenant and its employees. Any such transfer, sublease or use described in the
preceding sentence (a “Transfer”) occurring without the prior written consent of
Landlord shall, at Landlord’s option, be void and of no effect. Landlord’s
consent to any Transfer shall not constitute a waiver of Landlord’s right to
withhold its consent to any future Transfer. Landlord may require as a condition
to its consent to any assignment of this Lease that the assignee execute an
instrument in which such assignee assumes the obligations of Tenant hereunder;
provided that the acceptance of any assignment of this Lease by the applicable
assignee shall automatically constitute the assumption by such assignee of all
of the obligations of Tenant under this Lease. The voluntary surrender of this
Lease by Tenant or a mutual cancellation hereof shall not work a merger and
shall, at the option of Landlord, terminate all or any existing subleases or
may, at the option of Landlord, operate as an assignment to Landlord of Tenant’s
interest in any or all such subleases. Tenant acknowledges that the limitations
on assignment and subletting contained in this Article 18 are expressly
authorized by California Civil Code Section 1995.010 et seq., and are fully
enforceable by Landlord against Tenant.
18.2 A sale, transfer, pledge, or hypothecation by Tenant of all or
substantially all of its assets or all or substantially all of its ownership
interests or the ability to control its day to day operations without the prior
written consent of Landlord, whether or not accomplished by one or more related
or unrelated transactions, shall constitute a Transfer for purposes of this
Article 18.
18.3 If Tenant desires the consent of Landlord to a Transfer, Tenant shall
submit to Landlord, at least thirty (30) business days prior to the proposed
effective date of the Transfer, a written notice (the “Transfer Notice”) which
includes (a) the name of the proposed sublessee or assignee, (b) the nature of
the proposed sublessee’s or assignee’s business, (c) the terms and provisions of
the proposed sublease or assignment, and (d) current, certified financial
statements and information on the proposed sublessee or assignee. Upon receipt
of the Transfer Notice, Landlord may reasonably request additional information
concerning the Transfer or the proposed sublessee or assignee (the “Additional
Information”). Landlord shall not unreasonably withhold its consent to any
assignment or sublease (excluding an encumbrance or transfer by operation of law
other than in connection with a sale by Tenant of all or substantially all of
its assets or all or substantially all of its ownership interests or a merger or

 

-23-



--------------------------------------------------------------------------------



 



consolidation of Tenant), which consent or lack thereof shall be provided within
twenty (20) business days of receipt of Tenant’s Transfer Notice; provided,
however, Tenant hereby agrees that it shall be a reasonable basis for Landlord
to withhold its consent if Landlord has not received the Additional Information
requested by Landlord. Without limitation on other reasonable grounds pursuant
to which Landlord may withhold its consent, Landlord shall not be deemed to have
unreasonably withheld its consent if, in the judgment of Landlord: (i) the
transferee is of a character or engaged in a business which is not in keeping
with the standards or criteria used by Landlord in leasing the Building, or the
general character or quality of the Building; (ii) the net effective rent
payable by the transferee (adjusted on a rentable square foot basis) is less
than the net effective market rent for new leases in the Building for comparable
size space for a comparable period of time; (iii) the financial condition of the
transferee is such that it may not be able to perform its obligations in
connection with this Lease; (iv) the transferee is a tenant of the Project or is
negotiating with Landlord (or has negotiated with Landlord in the last six
(6) months) for space in the Project (or is negotiating with an affiliate of
Landlord or has negotiated with an affiliate of Landlord in the last six
(6) months for space in the vicinity of the Project), (v) the transferee is a
governmental unit, agency or instrumentality; (vi) the transferee’s proposed use
of the Premises would violate any provision of this Lease; (vii) in the
reasonable judgment of Landlord, such a Transfer would violate any term,
condition, covenant, or agreement of Landlord involving the Project or any other
tenant’s lease within it; or (viii) an Event of Default has occurred and is
continuing. Notwithstanding any contrary provision of law, including, without
limitation, California Civil Code Section 1995.310, the provisions of which
Tenant hereby waives, Tenant hereby waives any right to terminate the Lease
and/or recover damages as remedies for Landlord wrongfully withholding its
consent to any Transfer and agrees that Tenant’s sole and exclusive remedy
therefor shall be to seek specific performance of Landlord’s obligation to
consent to such Transfer or to initiate the expedited arbitration procedures
then in place with the American Arbitration Association’s office in San Diego.
18.4 Landlord and Tenant agree that, in the event of any approved assignment or
subletting, the rights of any such assignee or sublessee of Tenant herein shall
be subject to all of the terms, conditions, and provisions of this Lease,
including, without limitation, restriction on use, assignment, and subletting
and the covenant to pay Rent. Landlord may collect Rent directly from such
assignee or sublessee and apply the amount so collected to the Rent herein
reserved. No such consent to or recognition of any such assignment or subletting
shall constitute a release of Tenant or any guarantor of Tenant’s performance
hereunder from further performance by Tenant or such guarantor of covenants
undertaken to be performed by Tenant herein. Tenant and any such guarantor shall
remain liable and responsible for all Rent and other obligations herein imposed
upon Tenant, and Landlord may condition its consent to any Transfer upon the
receipt of a written reaffirmation from Tenant and each such guarantor in a form
acceptable to Landlord (which shall not be construed to imply that the
occurrence of a Transfer without such a reaffirmation would operate to release
Tenant or any guarantor). Consent by Landlord to a particular assignment,
sublease, or other transaction shall not be deemed a consent to any other or
subsequent transaction. In any case where Tenant desires to assign, sublease or
enter into any related or similar transaction, whether or not Landlord consents
to such assignment, sublease, or other transaction, Tenant shall pay any
reasonable attorneys’ fees incurred by Landlord in connection with such
assignment, sublease or other transaction, including, without limitation, fees
incurred in reviewing documents relating to, or evidencing, said assignment,
sublease, or other transaction. All documents utilized by Tenant to evidence any
subletting or assignment for which Landlord’s consent has been requested and is
required hereunder, shall be subject to prior approval (not to be unreasonably
withheld, conditioned or delayed) by Landlord or its attorney, and must be
approved by Landlord prior to the Transfer becoming effective.

 

-24-



--------------------------------------------------------------------------------



 



18.5 Other than in connection with a sale by Tenant of all or substantially all
of its assets or all or substantially all of its ownership interests or a
consolidation or merger of Tenant or an assignment or sublease to an affiliate
of Tenant (so long as such assignee or sublessee remains an affiliate of Tenant)
which is not a subterfuge to avoid the effect of this Section 18.5, Tenant shall
be bound and obligated to pay Landlord a portion of any sums or economic
consideration payable to Tenant by any sublessee, assignee, licensee, or other
transferee, within ten (10) days following receipt thereof by Tenant from such
sublessee, assignee, licensee, or other transferee, as the case might be, as
follows:
18.5.1 In the case of an assignment fifty percent (50%) of any sums or other
economic consideration received by Tenant as a result of such assignment shall
be paid to Landlord after first deducting the reasonable leasehold improvements,
leasing commissions, legal fees and other reasonable, customary and market based
concessions paid for by Tenant in connection with such assignment.
18.5.2 In the case of a subletting fifty percent (50%) of any sums or economic
consideration received by Tenant as a result of such subletting shall be paid to
Landlord after first deducting (i) the Rent then due hereunder prorated to
reflect only Rent allocable to the sublet portion of the Premises, and (ii) the
reasonable leasehold improvements, leasing commissions, legal fees and other
reasonable, customary and market based concessions paid for by Tenant in
connection with such subletting, all of which items described in this clause
(ii) shall be amortized over the term of the sublease.
18.6 If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. or any
successor or substitute therefor (the “Bankruptcy Code”), any and all monies or
other consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute property of Tenant or
of the estate of Tenant within the meaning of the Bankruptcy Code. Any such
monies or other consideration not paid or delivered to Landlord shall be held in
trust for the benefit of Landlord and shall be promptly paid or delivered to
Landlord. Any person or entity to whom this Lease is so assigned shall be
deemed, without further act or deed, to have assumed all of the obligations
arising under this Lease. Any such assignee shall, upon demand therefor, execute
and deliver to Landlord an instrument confirming such assumption.

 

-25-



--------------------------------------------------------------------------------



 



18.7 Notwithstanding anything to the contrary contained in this Lease, Landlord
shall have the following option with respect to any subletting where more than
fifty percent (50%) of the Premises would be or is subject to subleases or for a
term in excess of fifty percent (50%) of the remainder of the Term or any
assignment proposed by Tenant:
18.7.1 By written notice to Tenant (the “Recapture Notice”) within thirty
(30) days after receiving any Transfer Request to recapture the portion of the
Premises covered by the proposed sublease or the entire Premises in the case of
an assignment (the “Subject Space”) by terminating this Lease with respect to
the Subject Space; provided that Tenant shall have the right to revoke its
Transfer Notice upon receipt of a Recapture Notice by giving Landlord notice of
such revocation within ten (10) days after receipt of the Recapture Notice. A
timely Recapture Notice terminates this Lease with respect to the Subject Space,
effective as of the date specified in the Transfer Notice. After such
termination, Landlord may (but shall not be obligated to) enter into a lease
with the party to the sublease or assignment proposed by Tenant.
18.7.2 To determine the new Base Rent under this Lease in the event Landlord
recaptures the Subject Space without terminating this Lease as to all of the
Premises, the original Base Rent under the Lease shall be multiplied by a
fraction, the numerator of which is the rentable square feet of the Premises
retained by Tenant after Landlord’s recapture and the denominator of which is
the total rentable square feet in the Premises before Landlord’s recapture. The
Additional Rent, to the extent that it is calculated on the basis of the
rentable square feet within the Premises, shall be reduced to reflect Tenant’s
proportionate share based on the rentable square feet of the Premises retained
by Tenant after Landlord’s recapture. This Lease as so amended shall continue
thereafter in full force and affect. Either party may require a written
confirmation of the amendments to this Lease necessitated by Landlord’s
recapture of the Subject Space. If Landlord recaptures the Subject Space,
Landlord shall, at Landlord’s sole expense, construct any partitions required to
segregate the Subject Space from the remaining Premises retained by Tenant.
Tenant shall, however, pay for painting, covering or otherwise decorating the
surfaces of the partitions facing the remaining Premises retained by Tenant.
ARTICLE 19
FIRE AND CASUALTY
19.1 If the Premises or any part thereof shall be damaged by fire or other
casualty, Tenant shall give prompt written notice thereof to Landlord. If the
Project shall be damaged by fire or other casualty and any of the following
applies: (a) substantial alteration or reconstruction of the Project is, in
Landlord’s reasonable opinion, required (whether or not the Premises shall have
been damaged by such fire or other casualty), (b) any mortgagee under a mortgage
or deed of trust covering the Project requires that the insurance proceeds
payable as a result of said fire or other casualty be used to retire all or any
portion of the mortgage debt, (c) the Project is damaged as a result of a risk
that is not covered by Landlord’s insurance or the net insurance proceeds
received by Landlord is insufficient to pay for the restoration of the damage in
full, or (d) the Premises is materially damaged during the last year of the
Term, then Landlord may, at its option, terminate this Lease by notifying Tenant
in writing of such termination within thirty (30) days after the date of such
damage or casualty, in which event the Rent hereunder shall be abated as of the
date of such notice. In cases of less than such substantial damage and upon
receipt of the insurance proceeds sufficient to pay for the restoration of the
damage in full, Landlord shall restore and repair the Premises, provided,
Landlord shall not be required to repair (i) any damage caused by Tenant,
(ii) any of Tenant’s trade fixtures, personal property, machinery or equipment
or (iii) any alterations installed by Tenant.
19.2 If Landlord elects not to terminate this Lease as herein provided and if
repairs have not been substantially completed within one (1) year (as extended
for delays brought about by Force Majeure Events), this Lease may be immediately
terminated by Tenant by serving written notice upon Landlord prior to
substantial completion.

 

-26-



--------------------------------------------------------------------------------



 



19.3 To the extent of the insurance proceeds available to Landlord (net of
collection costs) therefor, Landlord shall repair and restore the Project and/or
the Premises to substantially the same condition in which they were immediately
prior to the fire or other casualty, except that Landlord shall not be required
to rebuild, repair, or replace any part of Tenant’s furniture, fixtures,
furnishings, or equipment or any alterations, additions, or improvements made by
Tenant to the Premises pursuant to Article 15 of this Lease. Landlord’s repair
or restoration work shall not exceed the scope of work done in originally
constructing the Project and the Premises. Landlord shall not be liable for any
inconvenience, annoyance, or injury done to the business of Tenant resulting in
any way from such damage or the repair thereof and Tenant’s obligations to pay
Rent shall continue unabated, except Landlord shall allow Tenant an equitable
reduction of Rent during the time and to the extent the Premises are unfit for
occupancy and not occupied by Tenant, save for Tenant’s fault or negligence
herein below described.
19.4 If the Premises or the Project shall be totally or partially damaged by
fire or other casualty resulting from the fault or negligence of Tenant, or its
agents, employees, licensees, or invitees, such damage shall be repaired by and
at the expense of Tenant (to the extent that such destruction or damage is not
covered by the fire and extended coverage insurance carried by Landlord as
provided herein), under the direction and supervision of Landlord, and Rent
shall continue without abatement, except to the extent Landlord actually
receives proceeds of rent abatement insurance attributable to Tenant’s lease.
19.5 The provisions of this Lease, including this Article 19, constitute an
express agreement between Landlord and Tenant with respect to damage to, or
destruction of, all or any portion of the Premises or the Project, and any
statute or regulation of the State of California, including without limitation
Sections 1932 and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties (and any other statute or regulation now
or hereafter in effect with respect to such rights or obligations), shall have
no application to this Lease or to any damage or destruction to all or any
portion of the Premises or the Project.
ARTICLE 20
CONDEMNATION
20.1 If there shall be taken by exercise of the power of eminent domain, or by
conveyance in lieu, during the Term any material part of the Premises, the
Building or the Project, Landlord may elect to terminate this Lease upon written
notice to Tenant within thirty (30) days after the date of such taking or
transfer in lieu thereof or to continue the same in effect. All compensation
awarded for any taking (or the proceeds of private sale in lieu thereof) of the
Premises, Building or Project shall be the property of Landlord, and Tenant
hereby assigns its interest in any such award to Landlord; provided, however,
Landlord shall have no interest in any award made to Tenant for the taking of
Tenant’s fixtures and other personal property or moving expenses if a separate
award for such items is made to Tenant. If this Lease is terminated as a result
of any such exercise of the power of eminent domain, Rent shall be payable up to
the date that possession is taken by the condemning authority; Landlord shall
refund to Tenant any prepaid unaccrued Rent, less any sum then owing by Tenant
to Landlord; and Tenant shall have no claim against Landlord for the value of
any unexpired portion of the Term. If such condemnation does not result in the
termination of this Lease, the Rent thereafter to be paid shall be
proportionately reduced as to the space affected. Tenant hereby waives any and
all rights it might otherwise have pursuant to Sections 1265.120 or 1265.130 of
the California Code of Civil Procedure.

 

-27-



--------------------------------------------------------------------------------



 



ARTICLE 21
HOLD HARMLESS
21.1 Tenant agrees to defend, with counsel approved by Landlord, all actions
against Landlord, any partner, trustee, stockholder, officer, director,
employee, or beneficiary of Landlord, holders of mortgages secured by the
Premises or the Project and any other party having an interest therein (the
“Indemnified Parties”) with respect to, and to pay, protect, indemnify, and save
harmless, to the extent permitted by law, all Indemnified Parties from and
against, any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands, or judgments of any nature to which any Indemnified Party is subject
because of its estate or interest in the Premises or the Project arising from
(a) injury to or death of any person, or damage to or loss of property on the
Premises, the Project, on adjoining sidewalks, streets or ways, or, in any of
the foregoing cases, connected with the use, condition, or occupancy of the
Premises, the Project sidewalks streets, or ways, except to the extent, if any,
caused by the gross negligence or willful misconduct of Landlord or its
employees, contractors or agents, (b) any violation of this Lease by or
attributable to Tenant, or (c) any act, fault, omission, or other misconduct of
Tenant or its agents, contractors, licenses, sublessees, or invitees. Tenant
agrees to use and occupy the Premises and other facilities of the Project at its
own risk, and hereby releases the Indemnified Parties from any and all claims
for any damage or injury to the fullest extent permitted by law.
21.2 Tenant agrees that Landlord shall not be responsible or liable to Tenant,
its agents, employees, or invitees for fatal or non-fatal bodily injury or
property damage occasioned by the acts or omissions of any other tenant, or such
other tenant’s agents, employees, licensees, or invitees, of the Project.
Landlord shall not be liable to Tenant for losses due to theft, burglary, or
damages done by persons on the Project.
ARTICLE 22
DEFAULT BY TENANT
22.1 The term “Event of Default” refers any event or circumstance described
elsewhere in this Lease as an “Event of Default” and to the occurrence of any
one (1) or more of the following:
22.1.1 Failure of Tenant to pay when due any sum required to be paid hereunder
which is not received by Landlord within five (5) business days after the date
due (the “Monetary Default”);

 

-28-



--------------------------------------------------------------------------------



 



22.1.2 Failure of Tenant, after fifteen (15) days written notice thereof, to
perform any of Tenant’s obligations, covenants, or agreements except a Monetary
Default, provided that if the cure of any such failure is not reasonably
susceptible of performance within such fifteen (15) day period, then an Event of
Default of Tenant shall not be deemed to have occurred so long as Tenant has
promptly commenced within said fifteen (15) day period, and thereafter
diligently prosecutes, such cure to completion and completes that cure within
thirty (30) days from the date of such written notice;
22.1.3 Tenant admits in writing that it cannot meet its obligations as they
become due; or is declared insolvent according to any law; or assignment of
Tenant’s property is made for the benefit of creditors; or a receiver or trustee
is appointed for Tenant or its property; or the interest of Tenant under this
Lease is levied on under execution or other legal process; or any petition is
filed by or against Tenant to declare Tenant bankrupt or to delay, reduce, or
modify Tenant’s debts or obligations; or any petition filed or other action
taken to reorganize or modify Tenant’s capital structure if Tenant is a
corporation or other entity. Any such levy, execution, legal process, or
petition filed against Tenant shall not constitute a breach of this Lease
provided Tenant shall vigorously contest the same by appropriate proceedings and
shall remove or vacate the same within sixty (60) days from the date of its
creation, service, or filing;
22.1.4 The abandonment of the Premises by Tenant, which shall mean that Tenant
has vacated the Premises for twenty (20) consecutive business days, whether or
not Tenant is in Monetary Default;
22.1.5 The discovery by Landlord that any financial statement given to Landlord
by Tenant or any of its assignees, subtenants, successors-in-interest was
materially false; or
22.1.6 If Tenant shall die, cease to exist as a corporation, partnership or
other legal entity, or be otherwise dissolved or liquidated or become insolvent,
or shall make a transfer in fraud of creditors.
22.2 In the event of any Event of Default by Tenant, Landlord, at its option,
may pursue one or more of the following remedies without notice or demand in
addition to all other rights and remedies provided for at law or in equity:
22.2.1 Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate,
in writing, Tenant’s right to possession, and Landlord shall have the right to
collect Rent when due. Landlord may enter the Premises and relet it, or any part
of it, to third parties for Tenant’s account, provided that any Rent in excess
of the Rent due hereunder shall be payable to Landlord. Tenant shall be liable
immediately to Landlord for all costs Landlord incurs in reletting the Premises,
including, without limitation, brokers’ commissions, expenses of cleaning and
redecorating the Premises required by the reletting and like costs. Reletting
may be for a period shorter or longer than the remaining Term of this Lease.
Tenant shall pay to Landlord the Rent and other sums due under this Lease on the
dates the Rent is due, less the Rent and other sums Landlord receives from any
reletting. No act by Landlord allowed by this Section 22.2.1 shall terminate
this Lease unless Landlord notifies Tenant in writing that Landlord elects to
terminate this Lease.

 

-29-



--------------------------------------------------------------------------------



 



“The lessor has the remedy described in Civil Code Section 1951.4 (lessor may
continue the lease in effect after lessee’s breach and abandonment and recover
rent as it becomes due, if lessee has the right to sublet or assign subject only
to reasonable limitations).”
22.2.2 Landlord may terminate Tenant’s right to possession of the Premises at
any time by giving written notice to that effect. No act by Landlord other than
giving written notice to Tenant shall terminate this Lease. Acts of maintenance,
efforts to relet the Premises or the appointment of a receiver on Landlord’s
initiative to protect Landlord’s interest under this Lease shall not constitute
a termination of Tenant’s right to possession. On termination, Landlord shall
have the right to remove all personal property of Tenant and store it at
Tenant’s cost and to recover from Tenant as damages: (i) the worth at the time
of award of unpaid Rent and other sums due and payable which had been earned at
the time of termination; plus (ii) the worth at the time of award of the amount
by which the unpaid Rent and other sums due and payable which would have been
payable after termination until the time of award exceeds the amount of the Rent
loss that Tenant proves could have been reasonably avoided; plus (iii) the worth
at the time of award of the amount by which the unpaid Rent and other sums due
and payable for the balance of the Term after the time of award exceeds the
amount of the Rent loss that Tenant proves could be reasonably avoided; plus
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (A) in retaking possession of the Premises, including reasonable
attorneys’ fees and costs therefor; (B) maintaining or preserving the Premises
for reletting to a new tenant, including repairs or alterations to the Premises
for the reletting; (C) leasing commissions; (D) any other costs necessary or
appropriate to relet the Premises; and (E) at Landlord’s election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by the laws of the State of California.
The “worth at the time of award” of the amounts referred to in
Sections 22.2.2(i) and 22.2.2(ii) shall be calculated by allowing interest at
the lesser of twelve percent (12%) per annum or the maximum rate permitted by
law to be charged by Landlord, on the unpaid Rent and other sums due and payable
from the termination date through the date of award. The “worth at the time of
award” of the amount referred to in Section 22.2.2(iii) shall be calculated by
discounting the amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). Tenant waives redemption
or relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179 and California Civil Code Section 3275, or under any other present or
future law, if Tenant is evicted or Landlord takes possession of the Premises by
reason of any Event of Default by Tenant.
22.3 If Landlord shall exercise any one or more remedies hereunder granted or
otherwise available, it shall not be deemed to be an acceptance or surrender of
the Premises by Tenant whether by agreement or by operation of law; it is
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant. No alteration of security devices and no removal or other
exercise of dominion by Landlord over the property of Tenant or others in the
Premises shall be deemed unauthorized or constitute a conversion, Tenant hereby
consenting to the aforesaid exercise of dominion over Tenant’s property within
the Premises after any Event of Default.

 

-30-



--------------------------------------------------------------------------------



 



22.4 Each right and remedy provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease
or now or hereafter existing at law or in equity or by statute or otherwise,
including, but not limited to, suits for injunctive relief and specific
performance. The exercise or beginning of the exercise by Landlord of any one or
more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity, or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord for any or all other rights or
remedies provided for in this Lease or now or hereafter existing at or in equity
or by statute or otherwise. All such rights and remedies shall be considered
cumulative and non-exclusive. All costs incurred by Landlord in connection with
collecting any Rent or other amounts and damages owing by Tenant pursuant to the
provisions of this Lease, or to enforce any provision of this Lease, including
reasonable attorneys’ fees from the date such matter is turned over to an
attorney, whether or not one or more actions are commenced by Landlord, shall
also be recoverable by Landlord from Tenant. If any notice and grace period
required under Section 22.1.1 or 22.1.2 was not previously given, a notice to
pay rent or quit, or to perform or quit, as the case may be, given to Tenant
under any statute authorizing the forfeiture of leases for unlawful detainer
shall also constitute the applicable notice for grace period purposes required
by Section 22.1.1 or 22.1.2. In such case, the applicable grace period under
Section 22.1.1 or 22.1.2 and under the unlawful detainer statute shall run
concurrently after the one such statutory notice, and the failure of Tenant to
cure the default within the greater of the two (2) such grace periods shall
constitute both an unlawful detainer and an Event of Default entitling Landlord
to the remedies provided for in this Lease and/or by said statute.
22.5 If Tenant should fail to make any payment or cure any default hereunder
within the time herein permitted and such failure constitutes an Event of
Default (except in the case where if Landlord in good faith believes that action
prior to the expiration of any cure period under Section 22.1 is necessary to
prevent damage to persons or property, in which case Landlord may act without
waiting for such cure period to expire), Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such default for the account of Tenant (and enter the
Premises for such purpose), and thereupon, Tenant shall be obligated and hereby
agrees to pay Landlord, upon demand, all reasonable costs, expenses, and
disbursements, plus ten percent (10%) overhead cost incurred by Landlord in
connection therewith.
22.6 In addition to Landlord’s rights set forth above, if Tenant fails to pay
its Rent or any other amounts owing hereunder on the due date thereof more than
two (2) times during any calendar year during the Term, then upon the occurrence
of the third or any subsequent default in the payment of monies during said
calendar year, Landlord, at its sole option, shall have the right to require
that Tenant, as a condition precedent to curing such default, pay to Landlord,
in check or money order, in advance, the Rent and Landlord’s estimate of all
other amounts which will become due and owing hereunder by Tenant for a period
of two (2) months following said cure. All such amounts shall be paid by Tenant
within thirty (30) days after notice from Landlord demanding the same. All
monies so paid shall be retained by Landlord, without interest, for the balance
of the Term and any extension thereof, and shall be applied by Landlord to the
last due amounts owing hereunder by Tenant. If, however, Landlord’s estimate of
the Rent and other amounts for which Tenant is responsible hereunder are
inaccurate, when such error is discovered, Landlord shall pay to Tenant, or
Tenant shall pay to Landlord, within thirty (30) days after written notice
thereof, the excess or deficiency, as the case may be, which is required to
reconcile the amount on deposit with Landlord with the actual amounts for which
Tenant is responsible.

 

-31-



--------------------------------------------------------------------------------



 



22.7 Nothing contained in this Section shall limit or prejudice the right of
Landlord to prove and obtain as damages in any bankruptcy, insolvency,
receivership, reorganization, or dissolution proceeding, an amount equal to the
maximum allowed by any statute or rule of law governing such a proceeding and in
effect at the time when such damages are to be proved, whether or not such
amount be greater, equal, or less than the amounts recoverable, either as
damages or Rent, referred to in any of the preceding provisions of this Article.
Notwithstanding anything contained in this Article to the contrary, any such
proceeding or action involving bankruptcy, insolvency, reorganization,
arrangement, assignment for the benefit of creditors, or appointment of a
receiver or trustee, as set forth above, shall be considered to be an Event of
Default only when such proceeding, action, or remedy shall be taken or brought
by or against the then holder of the leasehold estate under this Lease.
22.8 If Landlord receives a partial payment of the amounts then actually owing
under this Lease, Landlord shall apply such payment to those amounts actually
owing, such application to be determined by Landlord notwithstanding any
contrary directions by Tenant, and such payment shall constitute payment only of
the amount to which such payment is so applied. No endorsement or statement on
any check or letter of Tenant shall be deemed an accord and satisfaction or
recognized for any purpose whatsoever. The acceptance of any such check or
payment shall be without prejudice to Landlord’s rights to recover any and all
amounts owed by Tenant hereunder and shall not be deemed to cure any other
default nor prejudice Landlord’s rights to pursue any other available remedy,
Landlord’s acceptance of partial payment of rent does not constitute a waiver of
any rights, including without limitation any right Landlord may have to recover
possession of the Premises.
22.9 Tenant waives the right to terminate this Lease on Landlord’s default under
this Lease. Tenant’s sole remedy on Landlord’s default is an action for damages
or injunctive or declaratory relief. Landlord’s failure to perform any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease if the failure continues for thirty (30) days after written notice of the
failure from Tenant to Landlord. If the required performance cannot be completed
within thirty (30) days, Landlord’s failure to perform shall constitute a
default under the Lease unless Landlord undertakes to cure the failure within
thirty (30) days and diligently and continuously attempts to complete this cure
as soon as reasonably possible. All obligations of each party hereunder shall be
construed as covenants, not conditions.

 

-32-



--------------------------------------------------------------------------------



 



ARTICLE 23
LIEN FOR RENT
23.1 To secure the payment of all Rent due and to become due hereunder and the
faithful performance of all the other covenants of this Lease required to be
performed by Tenant, Tenant hereby gives to Landlord an express contract lien on
and first security interest in and to all property, equipment, machinery, trade
fixtures, chattels, and merchandise (“Lien”) which may be placed in the
Premises, and also upon all proceeds of any insurance which may accrue to Tenant
by reason of damage to or destruction of any such property, and agrees that this
Lease shall constitute a security agreement with respect thereto. All exemption
laws are hereby waived by Tenant. This Lien is given in addition to any
statutory liens and shall be cumulative thereto. Tenant authorizes Landlord to
file UCC-1 Financing Statements referencing this Security Agreement in a form
satisfactory to Landlord, and to file originals of such statements with the
Secretary of State and the clerk(s) of the county(ies) where (a) the Premises
are located, and (b) Tenant maintain its principal business office or residence,
or wherever else such statements would ordinarily be filed to protect creditor’s
rights under California law. In addition to all other rights of Landlord under
this Lease, upon Tenant’s default, Landlord shall have all of the remedies of a
secured party with respect to said property, equipment, machinery, trade
fixtures, chattels, and merchandise.
ARTICLE 24
INTENTIONALLY OMITTED
ARTICLE 25
ATTORNEYS’ FEES
25.1 All costs and expenses, including reasonable attorneys’ fees (whether or
not legal proceedings are instituted), involved in collecting rents, enforcing
the obligations of Tenant, or protecting the rights or interests of Landlord
under this Lease, whether or not an action is filed, including without
limitation the cost and expense of instituting and prosecuting legal proceedings
or recovering possession of the Premises after default by Tenant or upon
expiration or sooner termination of this Lease, shall be due and payable by
Tenant on demand, as additional rent. In addition, and notwithstanding the
foregoing, if either party hereto shall file any action or bring any proceeding
against the other party arising out of this Lease or for the declaration of any
rights hereunder, the prevailing party in such action shall be entitled to
recover from the other party all costs and expenses, including reasonable
attorneys’ fees incurred by the prevailing party, as determined by the trier of
fact in such legal proceeding. For purposes of this provision, the terms
“attorneys’ fees” or “attorneys’ fees and costs,” or “costs and expenses” shall
mean the fees and expenses of legal counsel (including external counsel and
in-house counsel) of the parties hereto, which include printing, photocopying,
duplicating, mail, overnight mail, messenger, court filing fees, costs of
discovery, and fees billed for law clerks, paralegals, investigators and other
persons not admitted to the bar for performing services under the supervision
and direction of an attorney. For purposes of determining in-house counsel fees,
the same shall be considered as those fees normally applicable to a partner in a
law firm with like experience in such field. In addition, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs incurred in
enforcing any judgment arising from a suit or proceeding under this Lease,
including without limitation post-judgment motions, contempt proceedings,
garnishment, levy and debtor and third party examinations, discovery and
bankruptcy litigation, without regard to schedule or rule of court purporting to
restrict such award. This

 

-33-



--------------------------------------------------------------------------------



 



post-judgment award of attorneys’ fees and costs provision shall be severable
from any other provision of this Lease and shall survive any judgment/award on
such suit or arbitration and is not to be deemed merged into the judgment/award
or terminated with the Lease. This post-judgment award of attorneys’ fees and
costs provision shall be severable from any other provision of this Lease and
shall survive any judgment/award on such suit or arbitration and is not to be
deemed merged into the judgment/award or terminated with the Lease. FOR PURPOSES
OF THIS LEASE, IF EITHER PARTY MAKES A SETTLEMENT OFFER TO THE OTHER PARTY IN
CONNECTION WITH A DISPUTE, THEN THE TERM “PREVAILING PARTY” SHALL BE DEEMED TO
INCLUDE AND CONSTITUTE A PERSON WHO IS ENTITLED TO BE PAID, OR WHO MAY BE, AT
THE COURT’S DISCRETION, ENTITLED TO BE PAID, A REASONABLE SUM TO COVER CERTAIN
POST OFFER COSTS PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 998,
WHETHER OR NOT SUCH SETTLEMENT OFFER WAS MADE UNDER AND/OR PURSUANT TO SAID
SECTION 998 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE PREVAILING PARTY
IN SUCH EVENT WILL BE PERMITTED TO RECOVER ALL OF ITS ATTORNEYS’ FEES, COSTS AND
EXPENSES, AND NOT ONLY ITS LITIGATION COSTS OR ITS ATTORNEYS’ FEES, COSTS AND
EXPENSES INCURRED FROM AND AFTER THE DATE OF THE SETTLEMENT OFFER. FOR EXAMPLE,
IF PARTY A MAKES A SETTLEMENT OFFER OF $100,000 TO PARTY B AND PARTY B REJECTS
SUCH SETTLEMENT OFFER, AND PARTY B SUBSEQUENTLY RECOVERS $85,000 IN THE
ARBITRATION OR LITIGATION, AS THE CASE MAY BE, THEN PARTY A WILL BE DEEMED FOR
ALL PURPOSES HEREUNDER TO BE THE “PREVAILING PARTY,” AND PARTY A SHALL BE
ENTITLED TO RECOVER FROM PARTY B ALL OF PARTY A’s ATTORNEYS’ FEES, COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE DISPUTE (INCLUDING, WITHOUT LIMITATION,
THOSE ATTORNEYS’ FEES, COSTS AND EXPENSES INCURRED PRIOR TO THE DATE THAT PARTY
A COMMUNICATED SUCH SETTLEMENT OFFER TO PARTY B).
ARTICLE 26
NON-WAIVER
26.1 Neither acceptance of any payment by Landlord from Tenant nor, failure by
Landlord to complain of any action, non-action, or default of Tenant shall
constitute a waiver of any of Landlord’s rights hereunder. Time is of the
essence with respect to the performance of every obligation of each party under
this Lease in which time of performance is a factor. Waiver by either party of
any right or remedy arising in connection with any default of the other party
shall not constitute a waiver of such right or remedy or any other right or
remedy arising in connection with either a subsequent default of the same
obligation or any other default. No right or remedy of either party hereunder or
covenant, duty, or obligation of any party hereunder shall be deemed waived by
the other party unless such waiver is in writing, signed by the other party or
the other party’s duly authorized agent.

 

-34-



--------------------------------------------------------------------------------



 



ARTICLE 27
RULES AND REGULATIONS
27.1 Such reasonable rules and regulations for the safety, care, and cleanliness
of the Project and the preservation of good order thereon are hereby made a part
hereof as Exhibit D, and Tenant agrees to comply with all such rules and
regulations. Landlord shall have the right at all times to change such rules and
regulations in a non-discriminatory manner or to amend them in any reasonable
and non-discriminatory manner as may be deemed advisable by Landlord, all of
which changes and amendments shall be sent by Landlord to Tenant in writing and
shall be thereafter carried out and observed by Tenant. Landlord shall not have
any liability to Tenant for any failure of any other lessees of the Project to
comply with such rules and regulations.
ARTICLE 28
ASSIGNMENT BY LANDLORD
28.1 Landlord shall have the right to transfer or assign its interest hereunder
and in the Premises and the Project. In such event, Landlord shall be relieved
of its obligations under this Lease, so long as such transferee or assignee
takes such interest subject to the terms of this Lease.
ARTICLE 29
LIABILITY OF LANDLORD
29.1 Tenant agrees to look solely to Landlord’s interest in the Project for
recovery of any judgment against Landlord arising in connection with this Lease,
it being agreed that neither Landlord nor any successor or assign of Landlord
nor any future owner of the Project, nor any partner, shareholder, or officer of
any of the foregoing shall ever be personally liable for any such judgment.
ARTICLE 30
SUBORDINATION AND ATTORNMENT
30.1 This Lease, at Landlord’s option, shall be subordinate to any present or
future: mortgage, ground lease or declaration of covenants regarding maintenance
and use of any areas contained in any portion of the Building, and to any and
all advances made under any present or future mortgage and to all renewals,
modifications, consolidations, replacements, and extensions of any or all of
same; provided, however, that Tenant’s quiet possession and all other rights of
Tenant under this Lease will not be disturbed so long as no Event of Default has
occurred. If any holder of a mortgage shall elect for this Lease to be superior
to the lien of its mortgage and shall give written notice thereof to Tenant,
then this Lease shall automatically be deemed prior to such mortgage whether
this Lease is dated earlier or later than the date of said mortgage or the date
of recording thereof. Within ten (10) days after receipt, Tenant agrees to
execute such documents as may be further required to evidence such subordination
(provided that such document includes the lender’s or mortgagee’s agreement not
to disturb Tenant’s quiet possession and all

 

-35-



--------------------------------------------------------------------------------



 



other rights of Tenant under this Lease so long as an Event of Default has not
occurred) or to make this Lease prior to the lien of any mortgage or deed of
trust, as the case may be. Tenant’s failure to execute and deliver to Landlord
such documents within said ten (10) day period shall, at Landlord’s option,
constitute an Event of Default Tenant hereby attorns to all successor owners of
the Building, whether or not such ownership is acquired as a result of a sale
through foreclosure or otherwise. Lender shall use commercially reasonable
efforts to obtain a subordination and non-disturbance agreement from any lender,
now or in the future, whose lien is superior to Tenant’ s interest under this
Lease; provided, however, that any such agreement may include commercially
reasonable provisions in favor of such lender, including, without limitation,
additional time on behalf of the lender to cure defaults of the Landlord and
provide that (a) neither lender nor any successor-in-interest shall be bound by
(i) any payment of the rent, additional rent, or other sum due under this Lease
for more than 1 month in advance following the Commencement Date, or (ii) any
amendment or modification of the Lease made without the express written consent
of such lender or its successor-in-interest; (b) neither lender nor any
successor-in-interest will be liable for (i) any act or omission or warranties
of any prior landlord (including Landlord), (ii) the breach of any warranties or
obligations relating to construction of improvements on the Project or any
tenant finish work performed or to have been performed by any prior landlord
(including Landlord), or (iii) the return of any security deposit, except to the
extent such deposits have been received by Lender; and (c) neither lender nor
any successor-in-interest shall be subject to any offsets or defenses which
Tenant might have against any prior landlord (including Landlord).
30.2 Tenant shall, at such time or times as Landlord may request, upon not less
than ten (10) days’ prior written request by Landlord, sign and deliver Landlord
a certificate stating whether this Lease is in full force and effect; whether
any amendments or modifications exist; whether any Monthly Rent has been prepaid
and, if so, how much; whether there are any defaults, defenses, claims or
offsets of the Tenant under the Lease; and such other information and agreements
as may be reasonably requested, it being intended that any such statement
delivered pursuant to this Article may be relied upon by Landlord and by any
prospective purchaser of all or any portion of Landlord’s interest herein or in
the Project, or a holder or prospective holder of any mortgage encumbering the
Project. Tenant’s failure to execute and deliver to Landlord such statement
within said ten (10) day period shall, at Landlord’s option, constitute an Event
of Default and shall conclusively be deemed to be an admission by Tenant of the
matters set forth in the request for an estoppel certificate.
30.3 Tenant shall deliver to Landlord prior to the execution of this Lease and
thereafter at any time upon Landlord’s request, Tenant’s current audited
financial statements, including a balance sheet and profit and loss statement
for the most recent prior year (collectively, the “Statements”), which
Statements shall accurately and completely reflect the financial condition of
Tenant. Landlord shall have the right to deliver the same to any proposed
purchaser of the Building or the Project, and to any encumbrancer of all or any
portion of the Building or the Project.
30.4 Tenant acknowledges the Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material change in the financial condition of Tenant,
as reflected in the Statements, has occurred since the date Tenant delivered the
Statements to Landlord. The Statements are represented and warranted by Tenant
to be correct and to accurately and fully reflect Tenant’s true financial
condition as of the date of submission of any Statements to Landlord.

 

-36-



--------------------------------------------------------------------------------



 



ARTICLE 31
HOLDING OVER
If Tenant, or any party claiming under Tenant, retains possession of the
Premises after the Expiration Date or Termination Date, such possession shall be
that of a holdover tenant and an unlawful detainer. No tenancy or interest shall
result from such possession, and such parties shall be subject to immediate
eviction and removal. Tenant or any such party shall pay Landlord, as Base Rent
for the period of such holdover, an amount equal to one hundred twenty-five
percent (125%) of the Base Rent otherwise provided for herein during the first
three (3) months of such holdover and one hundred fifty percent (150%) of the
Base Rent otherwise provided for herein thereafter, together with all other
Additional Rent and other amounts payable pursuant to the terms of this Lease.
Tenant shall also be liable for any and all damages, costs and liabilities
sustained by Landlord as a result of such holdover. Tenant shall vacate the
Premises and deliver same to Landlord immediately upon Tenant’s receipt of
notice from Landlord to so vacate. The Rent during such holdover period shall be
payable to Landlord on demand. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend the term of this Lease.
Notwithstanding the foregoing, so long as no Event of Default exists at the time
Tenant gives the Holdover Notice (as hereinafter defined) or at the expiration
of the Term, provided that Tenant gives Landlord written notice (the “Holdover
Notice”) on or before March 1, 2011 of its election to holdover in the Premises,
which Holdover Notice shall be irrevocable and shall specify the number of full
months (up to three (3) months) Tenant desires to holdover in the Premises (the
“Holdover Period”), the Term of the Lease shall be extended by the Holdover
Period; provided, however, that that the Monthly Rent shall be $21,936.38 and
the Holdover Period shall not extend the period by which Tenant may exercise the
Relocation Option or the Extension Option (as hereinafter defined).
ARTICLE 32
SIGNS
32.1 Except as described in this Section 32.1, Tenant may not install any signs
on or in the Project. Tenant, and each subtenant permitted under Article 18,
shall, at Tenant’s expense, be entitled to one (1) Building standard line (i.e.,
name and suite number) on any Building directory for all of the tenants of the
Building. Any signs, window coverings, or blinds (even if the same are located
behind the Landlord approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building are subject to the prior
approval of Landlord, in its sole and absolute discretion. Tenant shall have no
right to conduct any auction in, on or about the Premises, the Building or the
Project.

 

-37-



--------------------------------------------------------------------------------



 



ARTICLE 33
HAZARDOUS SUBSTANCES
33.1 Except for Hazardous Material (as defined below) contained in products used
by Tenant for ordinary cleaning and office purposes in quantities not violative
of applicable Environmental Requirements, Tenant shall not permit or cause any
party to bring any Hazardous Material upon the Premises and/or the Project or
transport, store, use, generate, manufacture, dispose, or release any Hazardous
Material on or from the Premises and/or the Project without Landlord’s prior
written consent. Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements (as defined below) and all requirements of this Lease. Tenant shall
complete and certify to disclosure statements as requested by Landlord from time
to time relating to Tenant’s transportation, storage, use, generation,
manufacture, or release of Hazardous Materials on the Premises, and Tenant shall
promptly deliver to Landlord a copy of any notice of violation relating to the
Premises or the Project of any Environmental Requirement.
33.2 The term “Environmental Requirements” means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto; all
applicable California requirements, including, but not limited to,
Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281, 25316 and 25501 of the
California Health and Safety Code and Title 22 of the California Code of
Regulations, Division 4.5, Chapter 11, and any policies or rules promulgated
thereunder as well as any County or City ordinances that may operate independent
of, or in conjunction with, the State programs, and any common or civil law
obligations including, without limitation, nuisance or trespass, and any other
requirements of Article 3 of this Lease. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant that is
or could be regulated under any Environmental Requirement or that may adversely
affect human health or the environment, including, without limitation, any solid
or hazardous waste, hazardous substance, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, synthetic gas, polychlorinated
biphenyls (PCBs), and radioactive material). For purposes of Environmental
Requirements, to the extent authorized by law, Tenant is and shall be deemed to
be the responsible party, including without limitation, the “owner” and
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant, its agents, employees, contractors or
invitees, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

 

-38-



--------------------------------------------------------------------------------



 



33.3 Tenant, at its sole cost and expense, shall remove all Hazardous Materials
stored, disposed of or otherwise released by Tenant, its assignees, subtenants,
agents, employees, contractors or invitees onto or from the Premises, in a
manner and to a level satisfactory to Landlord in its sole discretion, but in no
event to a level and in a manner less than that which complies with all
Environmental Requirements and does not limit any future uses of the Premises or
require the recording of any deed restriction or notice regarding the Premises.
Tenant shall perform such work at any time during the period of the Lease upon
written request by Landlord or, in the absence of a specific request by
Landlord, before Tenant’s right to possession of the Premises terminates or
expires. If Tenant fails to perform such work within the time period specified
by Landlord or before Tenant’s right to possession terminates or expires
(whichever is earlier), Landlord may at its discretion, and without waiving any
other remedy available under this Lease or at law or equity (including without
limitation an action to compel Tenant to perform such work), perform such work
at Tenant’s cost. Tenant shall pay all costs incurred by Landlord in performing
such work within ten (10) days after Landlord’s request therefor. Such work
performed by Landlord is on behalf of Tenant and Tenant remains the owner,
generator, operator, transporter, and/or arranger of the Hazardous Materials for
purposes of Environmental Requirements. Tenant agrees not to enter into any
agreement with any person, including without limitation any governmental
authority, regarding the removal of Hazardous Materials that have been disposed
of or otherwise released onto or from the Premises without the written approval
of the Landlord. The obligations of Tenant under this Article 33 shall survive
any termination of this Lease.
33.4 Tenant shall indemnify, defend, and hold Landlord harmless from and against
any and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the Premises or disturbed in breach of the requirements of this Article 33,
regardless of whether such removal or management is required by law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials or any breach of the requirements under
this Article 33 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance.
33.5 Landlord shall have access to, and a right to perform inspections and tests
of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Article 33, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord’s
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant’s operations. Such
inspections and tests shall be conducted at Landlord’s expense, unless such
inspections or tests reveal that Tenant has not complied with any Environmental
Requirement, in which case Tenant shall reimburse Landlord for the cost of such
inspection and tests. Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord holds against
Tenant. Tenant shall promptly notify Landlord of any communication or report
that Tenant makes to any governmental authority regarding any possible violation
of Environmental Requirements or release or threat of release of any Hazardous
Materials onto or from the Premises. Tenant shall, within five (5) days of
receipt thereof, provide Landlord with a copy of any documents or correspondence
received from any governmental agency or other party relating to a possible
violation of Environmental Requirements or claim or liability associated with
the release or threat of release of any Hazardous Materials onto or from the
Premises.

 

-39-



--------------------------------------------------------------------------------



 



33.6 In addition to all other rights and remedies available to Landlord under
this Lease or otherwise, Landlord may, in the event of a breach of the
requirements of this Article 33 that is not cured within thirty (30) days
following notice of such breach by Landlord, require Tenant to provide financial
assurance (such as insurance, escrow of funds or third party guarantee) in an
amount and form satisfactory to Landlord. The requirements of this Article 33
are in addition to and not in lieu of any other provision in the Lease.
ARTICLE 34
COMPLIANCE WITH LAWS AND OTHER REGULATIONS
34.1 Tenant, as its sole cost and expense, shall promptly comply with all laws,
statutes, ordinances, and governmental rules, regulations, or requirements now
in force or which may hereafter become in force, of federal, state, county, and
municipal authorities, including, but not limited to, the Americans with
Disabilities Act, with the requirements of any board of fire underwriters or
other similar body now or hereafter constituted, and with any occupancy
certificate issued pursuant to any law by any public officer or officers, which
impose, any duty upon Landlord or Tenant, insofar as any thereof relate to or
affect the condition, use, alteration, or occupancy of the Premises. Landlord’s
approval of Tenant’s plans for any improvements shall create no responsibility
or liability on the part of Landlord for their completeness, design sufficiency,
or compliance with all laws, rules, and regulations of governmental agencies or
authorities, including, but not limited to, the Americans with Disabilities Act.
ARTICLE 35
SEVERABILITY
35.1 This Lease shall be construed in accordance with the laws of the State of
California. If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws effective during the Term, then it is
the intention of the parties hereto that the remainder of this Lease shall not
be affected thereby. It is also the intention of both parties that in lieu of
each clause or provision that is illegal, or unenforceable, there is added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and still be
legal, valid, and enforceable.
ARTICLE 36
NOTICES
36.1 Whenever in this Lease it shall be required or permitted that notice or
demand be given or served by either party to this Lease to or on the other, such
notice or demand shall be given or served in writing and delivered personally,
or forwarded by certified or registered mail, postage prepaid, or recognized
overnight courier, addressed as follows:

     
If to Landlord:
  c/o The Prudential Insurance Company of America
Suite 2700
4 Embarcadero Center
San Francisco, California 94111
Attention: Caitlin O’Connor

 

-40-



--------------------------------------------------------------------------------



 



      With a copy by the same method to:
 
   
 
  The Prudential Insurance Company of America
 
  8 Campus Drive, 4th Floor
 
  Parsippany, New Jersey 07054
 
  Attention: Greg Shanklin, Esquire
 
   
 
  and to:
 
   
 
  Unire Real Estate Group, Inc.
 
  1800 East Imperial Highway, Suite 205
 
  Brea, CA 92821
 
  Attn: Mark Harryman
 
   
If to Tenant:
  to the Premises (Suite 100)
 
  Attention: Chief Financial Officer

36.2 Any notice required or permitted to be given hereunder must be in writing
and may be given by personal delivery (including delivery by nationally
recognized overnight courier or express mailing service), or by registered or
certified mail, postage prepaid, return receipt requested. Either party may, by
prior written notice to the other, specify a different address for notice
purposes. Notice given in the foregoing manner shall be deemed given (i) when
actually received or refused by the party to whom sent if personally served,
(ii) if mailed, on the day of actual delivery or refusal as shown by the
certified mail return receipt or the expiration of three (3) business days after
the day of mailing, whichever first occurs, or (iii) if sent by a nationally
recognized overnight courier or overnight express mailing service, within one
(1) business day after deposit with such courier or service. For purposes of
this Article 36, a “business day” is Monday through Friday, excluding holidays
observed by the United States Postal Service.
ARTICLE 37
OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER
37.1 Landlord and Tenant agree that all the provisions hereof are to be
construed as covenants and agreements as though the words imparting such
covenants were used in each paragraph hereof, and that, except as restricted by
the provisions hereof, shall bind and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors, and assigns.
If the rights of Tenant hereunder are owned by two or more parties, or two or
more parties are designated herein as Tenant, then all such parties shall be
jointly and severally liable for the obligations of Tenant hereunder. Whenever
the singular or plural number, masculine or feminine or neuter gender is used
herein, it shall equally include the other.

 

-41-



--------------------------------------------------------------------------------



 



ARTICLE 38
ENTIRE AGREEMENT
38.1 This Lease and any attached addenda or exhibits constitute the entire
agreement between Landlord and Tenant. No prior or contemporaneous written or
oral leases or representations shall be binding. This Lease shall not be
amended, changed, or extended except by written instrument signed by Landlord
and Tenant.
38.2 THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
ARTICLE 39
CAPTIONS
39.1 Paragraph captions are for Landlord’s and Tenant’s convenience only, and
neither limit nor amplify the provisions of this Lease.
ARTICLE 40
CHANGES
40.1 Should any mortgagee require a modification of this Lease, which
modification will not bring about any increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event Tenant agrees that this Lease may be so
modified.
ARTICLE 41
AUTHORITY
41.1 All rights and remedies of Landlord under this Lease, or those which may be
provided by law, may be exercised by Landlord in its own name individually, or
in its name by its agent, and all legal proceedings for the enforcement of any
such rights or remedies, including distress for Rent, unlawful detainer, and any
other legal or equitable proceedings may be commenced and prosecuted to final
judgment and be executed by Landlord in its own name individually or in its name
by its agent. Landlord and Tenant each represent to the other that each has full
power and authority to execute this Lease and to make and perform the agreements
herein contained, and Tenant expressly stipulates that any rights or remedies
available to Landlord, either by the provisions of this Lease or otherwise, may
be enforced by Landlord in its own name individually or in its name by its agent
or principal.

 

-42-



--------------------------------------------------------------------------------



 



ARTICLE 42
BROKERAGE
42.1 Tenant represents and warrants to Landlord that it has dealt only with
Studley, Inc. (“Tenant’s Broker”) and Cassidy Turley|BRE Commercial (“Landlord’s
Broker”), in negotiation of this Lease. If the transaction contemplated by this
Lease is consummated, Landlord shall make payment of the brokerage fee due the
Landlord’s Broker and Tenant’s Broker pursuant to and in accordance with
separate agreements between Landlord and Tenant’s Broker and Landlord’s Broker.
Each party hereby agrees to indemnify and hold the other party harmless of and
from any and all damages, losses, costs, or expenses (including, without
limitation, all attorneys’ fees and disbursements) by reason of any claim of or
liability to any other broker or other person claiming through the indemnifying
party and arising out of or in connection with the negotiation, execution, and
delivery of this Lease. Additionally, Tenant acknowledges and agrees that
Landlord and/or Landlord’s agent shall have no obligation for payment of any
brokerage fee or similar compensation to any person with whom Tenant has dealt
or may in the future deal with respect to leasing of any additional or expansion
space in the Building or renewals or extensions of this Lease. Notwithstanding
the foregoing, if Tenant exercises the Option or the Expansion Option and the
Option Term commences or the parties enter into the Expansion Lease (as such
terms are hereinafter defined), as applicable, Landlord shall pay Tenant’s
Broker a commission equal to four percent (4%) of the Base Rent payable during
the three (3) year Option Term and/or four percent (4%) of the Base Rent payable
under the Expansion Lease during years one (1) through five (5) of the initial
term of the Expansion Lease and two percent (2%) of the Base Rent payable during
years six (6) through ten (10) of the initial term of the Expansion Lease, as
applicable. The provisions of this Section 42.1 shall survive the expiration of
the Term and the termination of this Lease.
ARTICLE 43
EXHIBITS
43.1 Exhibits A through D are attached hereto and incorporated herein for all
purposes and are hereby acknowledged by both parties to this Lease.
ARTICLE 44
APPURTENANCES
44.1 The Premises include the right of ingress and egress thereto and therefrom;
however, Landlord reserves the right to make changes and alterations to the
Building, fixtures and equipment thereof, in the street entrances, doors, halls,
corridors, lobbies, passages, elevators, escalators, stairways, toilets and
other parts thereof which Landlord may deem necessary or desirable; provided
that Tenant at all times has a means of access to the Parking Facilities and the
Premises 24 hours a day, 7 days a week (subject to a temporary interruption due
to Force Majeure Events, capital improvement projects or necessary maintenance,
repair or testing that cannot reasonably be performed without such interruption
of access). Neither this Lease nor any use by Tenant of the Building or any
passage, door, tunnel, concourse, plaza or any other area connecting the garages
or other buildings with the Building, shall give Tenant any right or easement of
such use and the use thereof may, without notice to Tenant, be regulated or
discontinued at any time and from time to time by Landlord without liability of
any kind to Tenant and without affecting the obligations of Tenant under this
Lease.

 

-43-



--------------------------------------------------------------------------------



 



ARTICLE 45
PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
45.1 Tenant, for itself and for all persons claiming through or under it, hereby
expressly waives any and all rights which are, or in the future may be,
conferred upon Tenant by any present or future law to redeem the Premises, or to
any new trial in any action for ejection under any provisions of law, after
reentry thereupon, or upon any part thereof, by Landlord, or after any warrant
to dispossess or judgment in ejection. If Landlord shall acquire possession of
the Premises by summary proceedings, or in any other lawful manner without
judicial proceedings, it shall be deemed a reentry within the meaning of that
word as used in this Lease. If Landlord commences any summary proceedings or
action for nonpayment of rent or other charges provided for in this Lease,
Tenant shall not interpose any counterclaim of any nature or description in any
such proceeding or action. Tenant and Landlord both waive a trial by jury of any
or all issues arising in any action or proceeding between the parties hereto or
their successors, under or connected with this Lease, or any of its provisions
(each a “Dispute” and collectively, the “Disputes”). If and to the extent that
foregoing jury trial waiver is determined by a court of competent jurisdiction
to be unenforceable or is otherwise not applied by any such court, each of
Landlord and Tenant hereby consents and agrees that (a) any and all Disputes
shall be heard by a referee in accordance with the general reference provisions
of California Code of Civil Procedure Section 638, sitting without a jury in the
County of San Diego, California, (b) such referee shall hear and determine all
of the issues in any Dispute (whether of fact or of law), including issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8, including without limitation, entering restraining
orders, entering temporary restraining orders, issuing temporary and permanent
injunctions and appointing receivers, and shall report a statement of decision;
provided that, if during the course of any Dispute, any party desires to seek
such a “provisional remedy” at a time when a referee has not yet been appointed
or is otherwise unavailable to hear the request for such provisional remedy,
then such party may apply to the San Diego County Superior Court for such
provisional relief, and (c) pursuant to California Code of Civil Procedure
Section 644(a), judgment may be entered upon the decision of such referee in the
same manner as if the Dispute had been tried directly by a court. The parties
shall use their respective commercially reasonable and good faith efforts to
agree upon and select such referee, provided that such referee must be a retired
California state or federal judge, and further provided that if the parties
cannot agree upon a referee, the referee shall be appointed by the Presiding
Judge of the San Diego County Superior Court. Each party hereto acknowledges
that this consent and agreement is a material inducement to enter into this
Lease and all other agreements and instruments provided for herein or therein,
and that each will continue to be bound by and to rely on this consent and
agreement in their related future dealings. The parties shall share the cost of
the referee and reference proceedings equally; provided that, the referee may
award attorneys’ fees and reimbursement of the referee and reference proceeding
fees and costs to the prevailing party, whereupon all referee and reference
proceeding fees and charges will be payable by the non-prevailing party (as so

 

-44-



--------------------------------------------------------------------------------



 



determined by the referee). Each party hereto further warrants and represents
that it has reviewed this consent and agreement with legal counsel of its own
choosing, or has had an opportunity to do so, and that it knowingly and
voluntarily gives this consent and enters into this agreement having had the
opportunity to consult with legal counsel. This consent and agreement is
irrevocable, meaning that it may not be modified either orally or in writing,
and this consent and agreement shall apply to any subsequent amendments,
renewals, supplements, or modifications to this Lease or any other agreement or
document entered into between the parties in connection with this Lease. In the
event of litigation, this Lease may be filed as evidence of either or both
parties’ consent and agreement to have any and all Disputes heard and determined
by a referee under California Code of Civil Procedure Section 638.
ARTICLE 46
RECORDING
46.1 Tenant shall not record this Lease but will, at the request of Landlord,
execute a memorandum or notice thereof in recordable form specifying the date of
commencement and expiration of the Term of this Lease and other information
required by statute.
ARTICLE 47
MORTGAGEE PROTECTION
47.1 Tenant agrees to give any mortgagees and/or trust deed holders, by
registered mail, a copy of any notice of default served upon Landlord, provided
that prior to such notice Tenant has been notified, in writing of the address of
such mortgagees and/or trust deed holders. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the mortgagees and/or trust deed holders shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
to cure such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure) in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.
ARTICLE 48
INTENTIONALLY OMITTED
ARTICLE 49
PARKING
49.1 During the Term (as hereinafter defined), Landlord shall make available to
Tenant four (4) Unreserved Parking Passes (as defined below) for every 1,000
usable square feet within the Premises, at no additional charge. Subject to
availability, Tenant may lease one (1) Reserved Parking Pass (as hereinafter
defined) for every 1,000 usable square feet with the Premises. Tenant shall pay
to Landlord, at the same time and in the same manner as the payment of Monthly
Base Rent, the Reserved Parking Pass Rate (as hereinafter defined) for the
aforementioned Reserved Parking Passes. Tenant shall reimburse Landlord upon
demand all costs incurred by Landlord in designating parking spaces associated
with such Reserved Parking Passes as exclusive to such Reserved Parking Passes,
together with an administrative fee in the amount of ten percent (10%) of such
costs. There shall be no

 

-45-



--------------------------------------------------------------------------------



 



separate, additional charge for the Unreserved Parking Passes during the initial
Term (excluding the Option Term). Parking at the Parking Facility by Tenant is
subject to the other provisions of this Lease. Under no circumstances may
Tenant’s parking rights and privileges be transferred, assigned or otherwise
conveyed separate and apart from Tenant’s interest in this Lease. In no event
will Landlord be liable for any loss, damage or theft of, to or from any vehicle
at the Project or given parking rights in accordance with this section, and
Tenant releases and will indemnify, defend (with counsel reasonably acceptable
to Landlord) and hold the Indemnified Parties harmless against any claim
therefor or in connection therewith. All parking rights granted hereunder are
subject to the other terms of this Lease. Landlord reserves the right to change
any existing or future parking area, roads, or driveways, or increase or
decrease the size thereof and make any repairs or alterations it deems necessary
to the parking area, roads and driveways.
49.2 As used herein, the following terms shall have the following meanings:
“Reserved Parking Passes” mean parking passes for vehicular parking spaces
located in the Parking Facility which are designated for the exclusive use of a
specific tenant, as the same may be relocated or redesignated from time to time.
“Reserved Parking Pass Rate” means Landlord’s currently monthly rate for
Reserved Parking Passes per full or partial month, which rate is currently $125.
“Unreserved Parking Passes” mean parking passes for vehicular parking spaces
located in the Parking Facility which are not designated for the exclusive use
of a specific tenant or for use by visitors to the Project.
“Parking Facility” means the parking facility near the Building in which parking
for the Building is located.
ARTICLE 50
ELECTRICAL CAPACITY
50.1 The Tenant covenants and agrees that at all times, its use of electric
energy shall never exceed the capacity of the existing feeders to the Building
or the risers of wiring installation. Any riser or risers to supply the Tenant’s
electrical requirements upon written request of the Tenant shall be installed by
the Landlord at the sole cost and expense of the Tenant, if, in the Landlord’s
sole judgment, the same are necessary and will not cause or create a dangerous
or hazardous condition or entail excess or unreasonable alterations, repairs or
expense or interfere with or disrupt other tenants or occupants. In addition to
the installation of such riser or risers, the Landlord will also, at the sole
cost and expense of Tenant, install all other equipment proper and necessary in
connection therewith subject to the aforesaid terms and conditions.

 

-46-



--------------------------------------------------------------------------------



 



ARTICLE 51
EXTENSION OPTION AND EXPANSION OPTION
51.1 Landlord hereby grants to Tenant the option (the “Option”) to extend the
Term for all of the Premises for a three (3) year period commencing on the date
the initial Term expires (the “Option Term”) upon each and all of the following
terms and conditions:
51.1.1 Tenant gives to Landlord, and Landlord actually receives, on a date which
is prior to the date that the Option Term would commence (if exercised) by at
least three (3), and not more than six (6), months, a written notice of exercise
of the option to extend this Lease for said additional term, time being of the
essence. Once given, such notice of exercise is irrevocable. If said
notification of the exercise of said option is not so given and received in
accordance with the foregoing, the Option shall automatically expire;
51.1.2 All of the provisions of this Article 51, including the provision
relating to default of Tenant set forth in Section 51.5, of this Lease are
conditions of the Option;
51.1.3 All of the terms and conditions of this Lease (other than economic terms
and concessions such as, by way of example only, rent abatement and tenant
improvement allowance) except where specifically modified by this Article 51
shall apply, except that Tenant shall have no further option to extend the Term
(or the Option Term).
51.1.4 Any prior Tenant that has not been expressly released from liability
under this Lease, and any guarantor of the Tenant’s performance hereunder,
expressly reaffirms in writing the extension of their liability for the Option
Term; and
51.1.5 the monthly Base Rent for each month of the Option Term shall be the Fair
Market Rent (as defined below) as of the commencement of the Option Term.
51.2 To the extent that such space is available and subject to the rights of
other tenants currently occupying space in the Project as of the date of this
Lease (of which Tenant has been made aware of prior to the date of this Lease),
Landlord hereby grants to Tenant the option (the “Expansion Option”) to lease
approximately seven thousand (7,000) to fifteen thousand (15,000) rentable
square feet on either the second (2nd) or third (3rd) floor of the Building, at
a location to be agreed upon by Landlord and Tenant (the “Expansion Space”), on
the terms and conditions set forth in this Lease; provided, however, that
(a) the term of such lease shall be five (5) years, (b) the Monthly Rent shall
initially be $3.10 per rentable square foot and shall be adjusted upwardly by
three percent (3%) on the anniversary of the commencement date of the lease for
the Expansion Space, (c) the term shall commence on the expiration of the Term,
(d) the Base Year shall be 2011, (e) Monthly Rent shall be abated for the second
(2nd) through the sixth (6th) months of the term so long as no Event of Default
occurs, and (f) Landlord shall provide a tenant improvement allowance sufficient
to build out the Expansion Space in a fashion similar to the Premises
(including, without limitation, customary “above standard improvements”
currently existing in the Premises, such as full-glass in conferencing areas,
upgraded floor, ceiling and lighting in conferencing areas and reception, 24/7
HVAC for server/data room, side-lights for private offices, and millwork for
kitchen and work room areas). In order to exercise the Expansion Option, Tenant
must give Landlord

 

-47-



--------------------------------------------------------------------------------



 



written notice of exercise of the Expansion Option on or before November 1,
2010, which notice, once given, is irrevocable. Tenant shall execute a lease for
the Expansion Space, which lease shall be on the form of this Lease and
Landlord’s standard form Work Letter Agreement, subject to the terms of this
Section 51.2 (the “Expansion Lease”), within fifteen (15) business days after
presentation by Landlord. If the Expansion Space is not available or if Landlord
and Tenant are unable to agree (each in its sole discretion) upon the Expansion
Space (i.e., the size, location and/or layout) or the amount of scope of the
tenant improvement allowance for the Expansion Space, the Expansion Option shall
be null and void ab initio and neither Landlord nor Tenant shall have any
liability to the other on account of the Expansion Option and such lack of
availability or agreement shall not affect either party’s other rights or
obligations under this Lease. Time is of the essence for purposes of this Lease.
51.3 If the parties enter into the Expansion Lease, the Expansion Lease shall
provide that, so long as no Event of Default occurs, if the Expansion Space
consists of at least fifteen thousand (15,000) rentable square feet, Tenant may
install one (1) Building top sign containing only Tenant’s name on the exterior
of the Southern face the Building (the “Exterior Sign”), subject to the terms
and conditions set forth herein, or, if the Expansion Space consists of less
than fifteen thousand (15,000) rentable square feet, Tenant may install one
(1) building standard panel on the signage monument for the Building sign
containing only Tenant’s name (the “Monument Sign”), subject to the terms and
conditions set forth herein (the “Signage Rights”). The installation, design,
location, lighting size, specifications, graphics, materials of the Exterior
Sign or the Monument Sign, as applicable (the “Sign”), shall be (i) consistent
with the quality and appearance of the Project, (ii) subject to the approval of
all applicable governmental and quasi-governmental authorities, and subject to
all applicable governmental and quasi-governmental laws, rules, regulations and
codes, (iii) subject to Landlord’s approval, which shall not be unreasonably
withheld, conditioned or delayed, (iv) subject to the terms, conditions and
approvals contained in any covenants, conditions and restrictions affecting the
Project, and (v) subject to the Landlord’s signage criteria for the Project. In
no event may the Sign violate any existing signage rights granted to other
tenants of the Project of which Tenant is aware prior to entering into the
Expansion Lease. Tenant’s obligations under the Expansion Lease not be in any
event contingent or conditional on Tenant obtaining the necessary governmental
and quasi-governmental approvals or other approvals for the installation and
maintenance of the Sign, and Tenant’s inability to install or maintain the Sign
because such approvals have not or cannot be obtained will not give rise to any
right in Tenant to terminate the Expansion Lease or avoid, abate or offset
against Base Rent, rent or any of Tenant’s other obligations under the Expansion
Lease. Tenant shall be responsible for all costs associated with the Sign,
including, without limitation all costs associated with obtaining approvals for
the Sign and the fabrication, installation, insurance, maintenance, repair and
removal the Sign. At its sole cost and expense, Tenant shall maintain and keep
the Sign in an attractive, first class condition and in compliance with all
applicable laws. Tenant’s Signage Rights are personal to the tenant executing
this Lease (the “Original Tenant”). If at any time, the Original Tenant does not
occupy all of the original Expansion Space, the Signage Rights with respect to
the Sign shall terminate. Upon the expiration or sooner termination of the
Expansion Lease, or upon the earlier termination of the Signage Rights, Tenant
shall, at its sole cost and expense and in accordance with the provisions of the
Expansion Lease permanently remove the Sign and repair all damage resulting from
such removal, including, without limitation, the filling of holes (with matching
materials), the remediation of any fading or discoloration which occurs as a
result of the

 

-48-



--------------------------------------------------------------------------------



 



presence of the Sign, and the restoration the affected area to its original
condition existing prior to the installation of the Sign, and if Tenant fails to
do so, Landlord may do so on Tenant’s behalf and Tenant shall reimburse Landlord
upon demand for all costs incurred by Landlord in connection therewith together
with an administrative fee in the amount of ten percent (10%) of Landlord’s
costs and interest at the Interest Rate from the date incurred. Notwithstanding
anything to the contrary contained herein, Landlord may disapprove the design or
content of the Sign which would, in Landlord’s reasonable discretion, tend to
degrade the image or quality of the Project or subject it to derision or
otherwise adversely affect the reputation of the Project. The installation,
maintenance and removal of the Sign is subject to all of the terms and
provisions of the Lease, as amended hereby, including without limitation, the
provisions concerning alterations, insurance and indemnification. Without
limitation on the generality of the foregoing, Tenant shall coordinate the
installation of the Sign with Landlord’s property manager and Tenant’s
contractors and agents installing and removing the Sign shall maintain the
insurance required to be maintained by Tenant and Tenant’s contractors in
connection with alterations performed by or on behalf of the Tenant and the Sign
shall be insured under the insurance polices required to be maintained by Tenant
under the Expansion Lease.
51.4 The Option and the Expansion Option (the “Additional Lease Rights”) are
personal to the Original Tenant and may not be exercised or be assigned,
voluntarily or involuntarily, by or to any person or entity other than Original
Tenant. The Additional Lease Rights may only be exercised while the Tenant is in
occupancy of the entire Premises. The Additional Lease Rights not assignable
separate and apart from this Lease. At Landlord’s option, Tenant shall no longer
have any right with respect to the Additional Lease Rights and the Additional
Lease Rights shall be void and terminate if at any time during the Term the
Original Tenant does not lease and occupy the entire Premises.
51.5 Tenant shall have no right to exercise the Additional Lease Rights,
notwithstanding any provision in the grant of the Additional Lease Rights,
(i) during the time commencing from the date Landlord gives to Tenant a notice
of default pursuant to Section 22.1.1 or 22.1.2 and continuing until the default
alleged in said notice of default is cured, or (ii) during the period of time
commencing on the day after a monetary obligation to Landlord is due from Tenant
and unpaid (without any necessity for notice thereof to Tenant) continuing until
the obligation is paid, or (iii) during the continuance of an Event of Default,
or (iv) at any time after an event of default described in Sections 22.1.3,
22.1.4, 22.1.5 or 22.1.6 (without regard to any requirement in said Sections of
Landlord to give notice of such default to Tenant), or (v) if Landlord has given
to Tenant three or more notices of default under Section 22.1.1, where a late
charge has become payable under Section 4.2 for each of such defaults, or
Section 22.1.2, whether or not the defaults are cured, during the 12 month
period prior to the time that Tenant intends to exercise the Additional Lease
Rights.
51.6 The period of time within which the Additional Lease Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Additional Lease Rights because of the provisions of Section 51.4.

 

-49-



--------------------------------------------------------------------------------



 



51.7 All rights of Tenant under the provisions of the Additional Lease Rights
shall terminate and be of no further force or effect, at Landlord’s option,
notwithstanding Tenant’s due and timely exercise of the Additional Lease Rights,
if, after such exercise and during the Term, (i) Tenant fails to pay to Landlord
a monetary obligation of Tenant for a period of 30 days after such obligation
becomes due (without any necessity of Landlord to give notice thereof to
Tenant), or (ii) Tenant fails to commence to cure a default specified in
Section 22.1.2 within 30 days after the date that Landlord gives notice to
Tenant of such default and/or Tenant fails thereafter to diligently prosecute
said cure to completion, or (iii) an Event of Default exists on the date the
Option Term would commence, or (iv) Tenant commits a default described in
Sections 22.1.1, 22.1.2, 22.1.3 or 22.1.4 (without regard to any requirement in
said Sections of Landlord to give notice of such default to Tenant), or
(v) Landlord gives to Tenant three or more notices of default under
Section 22.1.1, where a late charge becomes payable under Section 4.2 for each
such default, or Section 22.1.2, whether or not the defaults are cured.
51.8 The term “Fair Market Rent” as used in this Lease is defined to mean the
rent, including all escalations, at which tenants are leasing non-sublease,
non-encumbered, non-equity space comparable in size and quality to the Premises
for the Option Term in the Market Area, giving appropriate consideration to the
annual rental rates per square foot and the standard of measurement by which the
square footage is measured. In determining Fair Market Rent it shall be assumed
that:
51.8.1 The Premises are in excellent condition and repair and there shall be no
deduction for depreciation, obsolescence or deferred maintenance (but less
reasonable wear and tear as long as well maintained by Tenant).
51.8.2 The Premises would be leased for the period of the Option Term by a
tenant with the credit standing of Tenant, as the same exists at that time.
51.8.3 The Premises would be leased on the same terms of this Lease insofar as
the obligations for repair, maintenance, insurance and real estate taxes existed
as of the expiration of the original Term.
51.8.4 No deduction shall be given nor consideration given to allowances for
real estate brokerage commissions.
51.9 Landlord shall initially determine the Fair Market Rent in each instance,
and shall give Tenant notice (the “Market Rent Notice”) of such determination
and the basis on which such determination was made on or before the sixtieth
(60th) day prior to the date on which such determination is to take effect, or
as soon thereafter as is reasonably practicable.
51.10 If Tenant notifies Landlord in writing, on or before the twentieth (20th)
business day following any Market Rent Notice, that Tenant disagrees with the
applicable determination, Landlord and Tenant shall negotiate in good faith to
resolve such dispute within ten (10) business days thereafter (the thirtieth
(30th) business day after any Market Rent Notice is referred to herein as the
“Outside Agreement Date”). If not resolved by the Outside Agreement Date each
party shall submit to the other its determination of Fair Market Rent and the
dispute shall be submitted to arbitration in accordance with this Section 51.10.
Until any such dispute is resolved, any applicable payments due under this Lease
shall correspond to Landlord’s determination and, if Tenant’s determination
becomes the final determination, Landlord shall refund any overpayments to
Tenant, within 5 business days following the final resolution of the dispute.

 

-50-



--------------------------------------------------------------------------------



 



51.11 The arbitration procedures for the determination of Fair Market Rent are:
51.11.1 Landlord and Tenant shall each appoint one (1) arbitrator who shall by
profession be a real estate broker who shall have been active over the five
(5) year period ending on the date of such appointment in the leasing of
properties similar to the Premises in the surrounding area of San Diego County.
The determination of the arbitrators shall be limited solely to the issue of
whether Landlord’s or Tenant’s submitted Fair Market Rent for the Premises is
the closest to the actual Fair Market Rent for the Premises as determined by the
arbitrators, taking into account the requirements of this subparagraph regarding
the same. Each such arbitrator shall be appointed within fifteen (15) days after
the Outside Agreement Date.
51.11.2 The two arbitrators so appointed shall within fifteen (15) days of the
date of the appointment of the last appointed arbitrator, meet and attempt to
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted Fair Market Rent, and shall notify Landlord and Tenant of their
decision, if any.
51.11.3 If the two arbitrators are unable to reach a decision, the two
(2) arbitrators shall, within thirty (30) days of the date of the appointment of
the last appointed arbitrator, agree upon and appoint a third arbitrator who
shall be a broker who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.
51.11.4 The three (3) arbitrators shall, within thirty (30) days of the
appointment of the third arbitrator, reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Fair Market Rent, and shall notify
Landlord and Tenant thereof.
51.11.5 The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.
51.11.6 If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the Outside Agreement Date, the arbitrator appointed by
one (1) of them shall reach a decision, notify Landlord and Tenant thereof, and
such arbitrator’s decision shall be binding upon Landlord and Tenant.
51.11.7 If the two (2) arbitrators fail to agree upon and to appoint a third
arbitrator, then the appointment of the third arbitrator shall be dismissed, and
the matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instructions set forth in this Lease.
51.11.8 The cost of arbitration shall be paid by Landlord and Tenant equally.

 

-51-



--------------------------------------------------------------------------------



 



51.12 Landlord and Tenant anticipate that they will desire to effectuate certain
modifications to this Lease in connection with the exercise of the Extension
Option or certain changes to the form of the Expansion Lease in connection with
the exercise of the Expansion Option, which modifications and changes shall be
acceptable to each of Landlord and Tenant in its sole and absolute discretion.
If Tenant exercises the Extension Option and for any reason whatsoever, Landlord
and Tenant fail to execute an amendment to this Lease incorporating such
modifications on or before fifteen (15) business days after Landlord’s receipt
of Tenant’s notice of exercise of the Extension Option, Tenant shall be deemed
not to have exercised the Extension Option, the Extension Option shall be null
and void and this Lease shall expire on April 30, 2011, and upon such
expiration, except for those obligations which expressly survive the expiration
of the Term, the parties shall have no rights or obligations under this Lease.
If Tenant exercises the Expansion Option and for any reason whatsoever, Landlord
and Tenant fair to agree in writing upon such changes to the form of the
Expansion Lease on or before fifteen (15) business days after Landlord’s receipt
of Tenant’s notice of exercise of the Expansion Option, Tenant shall be deemed
not to have exercised the Expansion Option, the Expansion Option shall be null
and void, the parties shall not enter into the Expansion Lease and this Lease
shall expire on April 30, 2011, and upon such expiration, except for those
obligations which expressly survive the expiration of the Term, the parties
shall have no rights or obligations under this Lease. Landlord and Tenant
acknowledge and agree that any such modifications and changes are unknown as of
the date hereof and that either party may refuse to agree to all or any such
modifications and changes, each in its sole and absolute discretion and for any
reason or no reason, and that neither party shall have any liability to the
other party as a result thereof.
ARTICLE 52
ANTI-TERRORISM REPRESENTATIONS
52.1 Tenant is not, and shall not during the Term become, a person or entity
with whom Landlord is restricted from doing business under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, H. R. 3162, Public Law 107-56 (commonly known as
the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism Financing,
effective September 24, 2001 and regulations promulgated pursuant thereto
(collectively, “Anti-Terrorism Laws”), including without limitation persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List (collectively, “Prohibited Persons”).
52.2 To the best of its knowledge, Tenant is not currently engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Premises, the Building or the
Project. Tenant will not, during the Term of this Lease, engage in any
transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises, the Building or
the Project.
52.3 Tenant’s breach of any representation or covenant set forth in this
Section 52 or Section 54 below shall constitute an Event of Default.
52.4 Tenant acknowledges and agrees that as a condition to the effectiveness of
any Transfer or the requirement or effectiveness of any consent to a Transfer by
Landlord pursuant to Section 18, Tenant shall cause the transferee to reaffirm,
on behalf of such transferee, the representations set forth in this Section 52
and in Section 54 below, and it shall be reasonable for Landlord to refuse to
consent to an assignment or sublease of this Lease in the absence of such
reaffirmation.

 

-52-



--------------------------------------------------------------------------------



 



ARTICLE 53
TELECOMMUNICATIONS LINES AND EQUIPMENT
53.1 Location of Tenant’s Equipment and Landlord Consent:
53.1.1 Tenant may install, maintain, replace, remove and use communications or
computer wires, cables and related devices (collectively, the “Lines”) at the
Building in or serving the Premises only with Landlord’s prior written consent,
which consent may not be unreasonably withheld. Tenant shall locate all
electronic telecommunications equipment within the Premises and shall coordinate
the location of all Lines with Landlord and Landlord’s riser management company,
if any. Any request for consent shall contain such information as Landlord and
Landlord’s riser management company, if any, may request. Landlord acknowledges
that it has previously consented to the installation by Tenant of communications
wiring and computer cabling in the Premises in accordance with this Lease and no
additional consent is required hereunder
53.1.2 Landlord’s approval of, or requirements concerning, the Lines or any
equipment related thereto, the plans, specifications or designs related thereto,
the contractor or subcontractor, or the work performed hereunder, shall not be
deemed a warranty as to the adequacy or appropriateness thereof, and Landlord
hereby disclaims any responsibility or liability for the same.
53.1.3 If Landlord consents to Tenant’s proposal, Tenant shall pay all of
Tenant’s and Landlord’s third party costs in connection therewith (including
without limitation all costs related to new Lines and all costs of any riser
management company employed by Landlord) and shall use, maintain and operate the
Lines and related equipment in accordance with and subject to all laws governing
the Lines and equipment and at Tenant’s sole risk and expense. Tenant shall
comply with all of the requirements of this Lease concerning alterations in
connection with installing the Lines and the rules and requirements of
Landlord’s riser management company, if any. As soon as the work is completed,
Tenant shall submit as-built drawings to Landlord.
53.1.4 Landlord reserves the right to require that Tenant remove any Lines
located in or serving the Premises which are installed in violation of these
provisions, or which are at any time in violation of any laws or present a
dangerous or potentially dangerous condition (whether such Lines were installed
by Tenant or any other party), within three days after written notice.
53.2 Landlord may (but shall not have the obligation to) (a) install and
relocate Lines at the Building; and (b) monitor and control the installation,
maintenance, replacement and removal of, the allocation and periodic
re-allocation of available space (if any) for, and the allocation of excess
capacity (if any) on, any Lines now or hereafter installed at the Building by
Landlord, Tenant or any other party.

 

-53-



--------------------------------------------------------------------------------



 



53.3 Except to the extent arising from the gross negligence or willful
misconduct of Landlord or Landlord’s contractors, agents or employees, Landlord
shall have no liability for damages arising from, and Landlord does not warrant
that the Tenant’s use of any Lines will be free from the following (collectively
called “Line Problems”): (a) any shortages, failures, variations, interruptions,
disconnections, loss or damage caused by the installation, maintenance, or
replacement, use or removal of Lines by or for other tenants or occupants in the
Building, by any failure of the environmental conditions or the power supply for
the Building to conform to any requirement of the Lines or any associated
equipment, or any other problems associated with any Lines by any other cause;
(b) any failure of any Lines to satisfy Tenant’s requirements; or (c) any
eavesdropping or wiretapping by unauthorized parties. Landlord in no event shall
be liable for damages by reason of loss of profits, business interruption or
other consequential damage arising from any Line Problems.
53.4 If Tenant at any time uses any equipment that may create an electromagnetic
field and/or radio frequency exceeding the normal insulation ratings of ordinary
twisted pair riser cable or cause radiation higher than normal background
radiation, Landlord reserves the right to require Tenant to appropriately
insulate that equipment and the Lines therefor (including without limitation
riser cables), and take such other remedial action at Tenant’s sole cost and
expense as Lender may require in its sole discretion to prevent such excessive
electromagnetic fields, radio frequency or radiation.
53.5 Removal of Electrical and Telecommunications Wires.
53.5.1 Within thirty (30) days after the expiration or sooner termination of the
Lease, Landlord may elect by written notice to Tenant to:
(a) Retain any or all Lines installed by Tenant in the risers of the Building;
(b) Remove any or all such Lines and restore the Premises and risers to their
condition existing prior to the installation of the Lines (“Wire Restoration
Work”). Landlord shall perform such Wire Restoration Work at Tenant’s sole cost
and expense; or
(c) Require Tenant to perform the Wire Restoration Work at Tenant’s sole cost
and expense.
53.5.2 In the event Landlord elects to retain the Lines, Tenant covenants that
Tenant shall have good right to surrender such Lines, free of all liens and
encumbrances, and that all Lines shall be left in their then existing condition,
reasonable wear and tear excepted, properly labeled at each end and in each
telecommunications/electrical closet and junction box, and in safe condition.
53.5.3 In the event Tenant fails or refuses to pay all costs of the Wiring
Restoration Work within ten (10) days of Tenant’s receipt of Landlord’s notice
requesting Tenant’s reimbursement for or payment of such costs, Landlord may
apply all or any portion of Tenant’s Security Deposit toward the payment of such
unpaid costs relative to the Wiring Restoration Work. The retention or
application of such Security Deposit by Landlord pursuant to this clause does
not constitute a limitation on or waiver of Landlord’s right to seek further
remedy under law or equity. The provisions of this clause shall survive the
expiration or sooner termination of the Lease.

 

-54-



--------------------------------------------------------------------------------



 



53.6 Riser Management Company. Notwithstanding anything to the contrary
contained herein, if Landlord employs a riser management company, Landlord may
require that the installation of all Lines and all Wiring Restoration Work be
perform by such riser management company at Tenant’s sole cost and expense.
ARTICLE 54
ERISA
54.1 To induce Landlord to enter into the Lease, and in order to enable The
Prudential Insurance Company of America (“Prudential”) to satisfy its compliance
with the Employee Retirement Income Security Act of 1974, as amended, Tenant
represents and warrants to Landlord and Prudential that: (i) neither Tenant nor
any of its affiliates (within the meaning of Part V(c) of Prohibited Transaction
Exemption 84-14 granted by the U.S. Department of Labor (“PTE 84-14”)) has, or
during the immediately preceding year has exercised, the authority to appoint or
terminate Prudential as investment manager of any assets of the employee benefit
plan whose assets are held by Prudential or to negotiate the terms of any
management agreement with Prudential on behalf of any such plan; (ii) the
transaction evidenced by this Lease is not specifically excluded by Part I(b) of
PTE 84-14; (iii) the undersigned is not a related party of Prudential (as
defined in V(h) of PTE 84-14, and (iv) the terms of the Lease have been
negotiated and determined at arm’s length, as such terms would be negotiated and
determined by unrelated parties.

 

-55-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant, acting herein through duly authorized
individuals, have caused these presents to be executed as of the date first
above written.

            TENANT:

SOMAXON PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Tran B. Nguyen         Tran B. Nguyen        Vice President and
Chief Financial Officer       [Printed Name and Title]   

 

-56-



--------------------------------------------------------------------------------



 



                      LANDLORD:    
 
                    PRII GATEWAY TORREY HILLS LLC, a
Delaware limited liability company    
 
                    By:   The Prudential Insurance Company of America,
a New Jersey corporation    
 
               
 
      By:   /s/ Jeffrey D. Mills    
 
        Name:  Jeffrey D. Mills    
 
        Title: 
Vice President
   
 
         
 
   

 

-57-



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
(See Attached)
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Page 1
DESCRIPTION
PARCEL 1: (APN: 310-040-28)
THOSE PORTIONS OF LOTS 1 AND 2 OF SECTION 31, TOWNSHIP 14 SOUTH, RANGE 3 WEST,
SAN BERNARDINO MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE CITY OF
SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE NORTHWEST RIGHT-OF-WAY OF CARMEL MOUNTAIN
ROAD AS DEDICATED PER DOCUMENT RECORDED MARCH 13, 1990 AS FILE/PAGE NO.
90-133889 OF OFFICIAL RECORDS WITH THE SOUTHERLY BOUNDARY OF TORREY VIEW, MAP
NO. 13297; THENCE ALONG SAID NORTHWESTERLY RIGHT OF WAY SOUTH 41°07¢31¢¢ WEST
182.59 FEET TO THE BEGINNING OF TANGENT 1139.00 FOOT RADIUS CURVE CONCAVE
NORTHWESTERLY; THENCE CONTINUING ALONG SAID NORTHWESTERLY RIGHT-OF-WAY
SOUTHWESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 13°37¢49¢¢ AN ARC
DISTANCE OF 270.96 FEET; THENCE CONTINUING ALONG SAID NORTHWESTERLY RIGHT OF WAY
SOUTH 54°45¢20¢¢ WEST 229.36 FEET TO A POINT ON THE EASTERLY BOUNDARY OF THAT
CERTAIN PARCEL OF LAND DEEDED TO THE CITY OF SAN DIEGO OCTOBER 4, 1999 AS
DOCUMENT NO. 1999-0672056 AND A DEED RECORDED OCTOBER 22, 1999 AS DOCUMENT NO.
1999-0710493 (RECORDED TO CORRECT ERRORS IN THE OCTOBER 4, 1999 DEED); THENCE
LEAVING THE NORTHWESTERLY RIGHT OF WAY OF CARMEL MOUNTAIN ROAD NORTHWESTERLY
ALONG THE EASTERLY BOUNDARY OF SAID DEED TO THE CITY OF SAN DIEGO NORTH
35°14¢40¢¢ WEST 8.42 FEET; THENCE SOUTH 54°45¢20¢¢ WEST 99.44 FEET; THENCE NORTH
70°44¢08 WEST 90.92 FEET; THENCE NORTH 14°17¢10¢¢ EAST 139.47 FEET; THENCE NORTH
55°46¢08¢¢ WEST 32.75 FEET; THENCE NORTH 57°38¢47¢¢ WEST 8.52 FEET TO THE
BEGINNING OF A TANGENT 17.39 FOOT RADIUS CURVE CONCAVE NORTHEASTERLY; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 31°30¢24¢¢
A DISTANCE OF 9.56 FEET TO THE BEGINNING OF A REVERSE 49.21 FOOT RADIUS CURVE
CONCAVE SOUTHWESTERLY; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH
A CENTRAL ANGLE OF 41°16¢16¢¢ A DISTANCE OF 35.45 FEET; THENCE NORTH 67°24¢39¢¢
WEST 50.98 FEET TO THE BEGINNING OF A TANGENT 32.81 FOOT RADIUS CURVE CONCAVE
NORTHEASTERLY; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 18°46¢06¢¢ A DISTANCE OF 10.75 FEET; THENCE NORTH 48°38¢33¢¢
WEST 95.97 FEET; THENCE NORTH 39°53¢13¢¢ WEST 22.08 FEET TO THE BEGINNING OF A
NON-TANGENT 65.62 FOOT RADIUS CURVE CONCAVE SOUTHWESTERLY, TO WHICH A RADIAL
LINE BEARS NORTH 49°04¢53¢¢ EAST; THENCE NORTHWESTERLY ALONG THE ARC OF SAID
CURVE THROUGH A CENTRAL ANGLE OF 29°44¢32¢¢ A DISTANCE OF 34.06 FEET TO THE
BEGINNING OF A REVERSE 65.62 FOOT RADIUS CURVE CONCAVE NORTHEASTERLY; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 15°34¢10¢¢
A DISTANCE OF 17.83 FEET; THENCE NORTH 55°05¢29¢¢ WEST 19.47 FEET TO THE
BEGINNING OF A TANGENT 65.62 FOOT RADIUS CURVE CONCAVE NORTHEASTERLY; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 23°23¢21¢¢
A DISTANCE OF 26.79 FEET TO THE BEGINNING OF A REVERSE 131.23 FOOT RADIUS CURVE
CONCAVE SOUTHWESTERLY; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH
A CENTRAL ANGLE OF 12°55¢22¢¢ A DISTANCE OF 29.60 FEET; THENCE NORTH 44°37¢30¢¢
WEST 59.84 FEET; THENCE NORTH 00°43¢20¢¢ WEST 67.54 FEET TO A POINT ON THE
SOUTHERLY BOUNDARY OF SAID MAP 13297; THENCE LEAVING THE EASTERLY BOUNDARY OF
SAID DEED TO THE CITY OF SAN DIEGO, EASTERLY ALONG THE SOUTHERLY BOUNDARY OF
SAID MAP 13297 SOUTH 89°13¢36¢¢ EAST 219.01 FEET; THENCE SOUTH 89°11¢26 EAST
773.92 FEET TO THE POINT OF BEGINNING.
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Page 2
DESCRIPTION
PARCEL 2: (APN: 310-040-25 PTN)
THOSE PORTIONS OF LOTS 1 AND 2 OF SECTION 31, TOWNSHIP 14 SOUTH, RANGE 3 WEST,
SAN BERNARDINO MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF IN THE CITY OF
SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
BEGINNING AT THE MOST EASTERLY CORNER OF THAT CERTAIN PARCEL OF LAND DEEDED TO
THE CITY OF SAN DIEGO OCTOBER 22, 1999 AS FILE NO. 1999-0710493; THENCE ALONG
THE BOUNDARY OF SAID CITY LAND NORTH 35°14¢40¢¢ WEST 8.42 FEET; THENCE SOUTH
54°45¢20¢¢ WEST 99.44 FEET; TO THE TRUE POINT OF BEGINNING THENCE LEAVING SAID
CITY LAND CONTINUING SOUTH 54°45¢20¢¢ WEST 37.20 FEET; THENCE NORTH 89°09¢31¢¢
WEST 15.49 FEET; THENCE NORTH 54°02¢56¢¢ WEST 183.77 FEET TO THE BEGINNING OF A
TANGENT 2903 56 FOOT RADIUS CURVE, CONCAVE NORTHEASTERLY; THENCE NORTHWESTERLY
ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 03°23¢44¢¢ A DISTANCE OF
172.07 FEET TO A POINT ON THE WESTERLY LINE OF SAID CITY LAND; THENCE NORTH
21°14¢44¢¢ WEST 246.56 FEET ALONG THE BOUNDARY OF SAID LAND; THENCE NORTH
51°49¢40¢¢ WEST 154.96 FEET; THENCE SOUTH 89°13¢36¢¢ EAST 143.39 FEET; THENCE
SOUTH 00°43¢20¢¢ EAST 67.54 FEET; THENCE SOUTH 44°37¢30¢¢ EAST 59.84 FEET TO THE
BEGINNING OF A TANGENT 131.23 FOOT RADIUS CURVE, CONCAVE SOUTHWESTERLY; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 12°55¢22¢¢
A DISTANCE OF 29.60 FEET TO THE BEGINNING OF A REVERSE 65.62 FOOT RADIUS CURVE,
CONCAVE NORTHEASTERLY; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH
A CENTRAL ANGLE OF 23°23¢21¢¢ A DISTANCE OF 26.79 FEET; THENCE SOUTH 55°05¢29¢¢
EAST 19.47 FEET TO THE BEGINNING OF A TANGENT 65.62 FOOT RADIUS CURVE, CONCAVE
NORTHEASTERLY; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 15°34¢10 A DISTANCE OF 17.83 FEET TO THE BEGINNING OF A REVERSE
65.62 FOOT RADIUS CURVE, CONCAVE SOUTHWESTERLY; THENCE SOUTHEASTERLY ALONG THE
ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 29°44¢32¢¢ A DISTANCE OF 34.06
FEET; THENCE SOUTH 39°53¢13¢¢ EAST 22.08 FEET; THENCE SOUTH 48°38¢33¢¢ EAST
95.97 FEET TO THE BEGINNING OF A TANGENT 32.81 FOOT RADIUS CURVE, CONCAVE
NORTHEASTERLY; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 18°46¢06¢¢ A DISTANCE OF 10.75 FEET; THENCE SOUTH 67°24¢39¢¢
EAST 50.98 FEET TO THE BEGINNING OF A TANGENT 49.21 FOOT RADIUS CURVE, CONCAVE
SOUTHWESTERLY; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 41°16¢15¢¢ A DISTANCE OF 35.45 FEET TO THE BEGINNING OF A
REVERSE 17.39 FOOT RADIUS CURVE, CONCAVE NORTHEASTERLY; THENCE SOUTHEASTERLY
ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 31°30¢24¢¢ A DISTANCE OF
9.56 FEET; THENCE SOUTH 57°38¢47¢¢ EAST 8.52 FEET; THENCE SOUTH 55°46¢08¢¢ EAST
32.75 FEET; THENCE SOUTH 14°17¢10¢¢ WEST 139.47 FEET; THENCE SOUTH 70°44¢08¢¢
EAST 90.92 FEET TO THE TRUE POINT OF BEGINNING.
Exhibit A

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PREMISES
(See Attached)
Exhibit B

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c99617c9961701.gif]
Exhibit B

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
INTENTIONALLY OMITTED
Exhibit C

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS
1. The sidewalks, entries, passages, court, corridor, stairways, and elevators
shall not be obstructed or used for purposes other than ingress or egress by
Tenant, Tenant’s employees, agents, or invitees.
2. Tenant shall not place within the Building any objects which exceed the floor
weight specifications of the Building without the express prior written consent
of Landlord. The placement and positioning of all such objects within the
Building shall be reasonably prescribed by Landlord, and such objects shall, in
all cases, be placed upon plates or footings of such size as shall be reasonably
prescribed by Landlord. Any damage done to the Building by taking in or removing
any heavy article from or overloading any floor in any way shall be paid by
Tenant. Defacing or injuring in any way any part of the Project by Tenant, its
agents, or servants shall be paid by Tenant.
3. Tenant shall not mark, paint, drill into, cut, string wires within, or in any
way deface any part of the Building with anything except normal picture hanging
apparatus without the express prior written consent of Landlord. Upon removal of
any wall decorations or installations or floor coverings by Tenant, any damage
to the walls or floors shall be repaired by Tenant at Tenant’s sole cost and
expense. Without limitation upon any of the provisions of the Lease, Tenant
shall refer all contractors, representatives, installation technicians, and
other mechanics, artisans, and laborers rendering any service in connection with
the repair, or permanent improvements of the Premises to Landlord for Landlord’s
approval before performance of any such service. This Paragraph 3 shall apply to
all work performed in the Building, including, without limitation, installation
of telephones, telegraph equipment, electrical devices, and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment, or any, other portion of the Building. Plans and
specifications for such work prepared at Tenant’s sole expense shall be
submitted to Landlord and shall be subject to Landlord’s express prior written
approval in each instance before the commencement of work. Subject to the
provisions of the Lease, all installations, alterations, and additions shall be
constructed by Tenant in a good and workmanlike manner and only good grades of
material shall be used in connection therewith. The means by which telephone,
telegraph, and similar wires are to be introduced to the Project and Premises
and the location of telephones, call boxes, and other office equipment affixed
to the Project shall be subject to the express prior written approval of
Landlord.
4. Tenant shall not employ any person other than the janitor of Landlord for the
purpose of cleaning the Premises without the written consent of Landlord.
Landlord shall not be responsible to Tenant for loss of property from the
Premises or for any damage done to the furniture by the janitor, any of his or
her employees, or by any other person. Any person employed by Tenant for the
purposes of cleaning the Premises, with the written consent of Landlord, must be
subject to and under the control and direction of the Building janitor.
Exhibit D

 

 



--------------------------------------------------------------------------------



 



5. Landlord shall furnish Tenant two (2) keys for each corridor door entering
the Premises. Additional keys shall be furnished at a charge by Landlord on an
order signed by Tenant or Tenant’s authorized representative. Tenant shall not
make duplicate copies of such keys. Tenant shall not install additional locks or
bolts of any kind upon any of the doors or windows of, or within, the Building,
nor shall Tenant make any changes in existing locks or the mechanisms thereof.
Tenant shall, upon the termination of its tenancy, provide Landlord or its
representative with the combinations to all combination locks on safes, safe
cabinets and vaults and deliver to Landlord all keys to the Building, the
Premises and all interior doors, cabinets, and other key-controlled mechanisms
therein, whether or not such keys were furnished to Tenant by Landlord. If
Tenant shall not return such keys, Tenant shall pay to Landlord the reasonable
cost of replacing the same or of changing the lock or locks opened by such lost
key if Landlord shall reasonably deem it necessary to make such a change.
6. Tenant shall comply with all requirements necessary for the security of the
Project, including the use of service passes issued by Landlord for after hours
removal of office equipment, packages, and signing in and/or out in the security
register in the Building lobby after hours. Landlord reserves the right to deny
entrance to the Building or remove any person from the Project in any case where
the conduct of such person involves a hazard or nuisance to any tenant of the
Project or to the public or in the event of fire or other emergency, riot, civil
commotion, or similar disturbance involving risk to the Project, tenants, or the
general public. Landlord also reserves the right to make such rules and
regulations as it may see fit concerning the use of electric current, water, and
other supplies of the Building and to designate such hours as the Building may
be closed.
7. The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed. Tenant shall not waste water
by interfering with the operation of any plumbing fixture.
8. Tenant shall not disturb the occupants of the Building by the use of any
musical or sound producing instruments, making unseemly noises, or by
interference in any way. Tenant shall not bring any dogs or other animals into
the Building.
9. Tenant shall not bring or keep within the Building any bicycle or motorcycle.
10. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings reasonably approved by Landlord so as to
absorb or prevent any vibration, noise, or annoyance. Tenant shall not cause
improper noises, vibrations, or odors within the Building.
11. Nothing shall be thrown out of the doors of the Building or down stairways
or other passages by Tenant.
12. All glass, locks, and trimmings in or about the doors and windows, and all
electric globes and shades belonging to the Project shall be kept whole; and
whenever broken by Tenant, shall be immediately replaced or repaired and put in
order by Tenant under the direction and to the satisfaction of Landlord.
13. Canvassing, soliciting, and peddling in the Building is prohibited, and
Tenant shall cooperate to prevent the same. Tenant shall notify the Building
manager promptly of any unauthorized person who is soliciting from or causing
annoyance to tenants, their employees, guests, or invitees.
Exhibit D

 

 



--------------------------------------------------------------------------------



 



14. Parking in unmarked areas, blocking of walkways, loading areas, entrances,
or alleyways shall not be permitted. Should such a situation exist, Landlord, at
its option, shall have the right to tow such vehicle away at the owner’s
expense.
15. Landlord shall not be responsible for, and Tenant hereby indemnifies and
holds Landlord harmless from any liability in connection with the loss, theft,
misappropriation, or other disappearance of furniture, furnishings, fixtures,
machinery, equipment, money, jewelry, or other items of personal property from
the Premises or other parts of the Building regardless of whether the Premises
or Building are locked at the time of such loss, unless the loss arises from
Landlord’s willful or negligent acts or omissions.
16. Tenant, its agents, servants, and employees shall, before leaving the
Premises unattended, close and lock all doors and shut off all lights. Corridor
doors, when not in use, shall be kept closed. Subject to applicable fire or
other safety regulations, interior doors, all when not in use, shall be kept
closed. Subject to applicable fire or other safety regulations, all doors
opening into common areas and all doors upon the perimeter of the Premises shall
be kept closed and, during non-business hours, locked, except when in use for
ingress or egress. If Tenant uses the Premises after regular business hours or
on non-business days, Tenant shall lock any entrance doors to the Premises used
by Tenant immediately after using such doors.
17. Tenant shall not deposit any trash, refuse, cigarettes, or other substances
of any kind within or out of the Building except in refuse containers provided
therefor.
18. To insure orderly operation of the Project, no deliveries of any kind or
nature shall be made to any leased area except by persons appointed or approved
by Landlord in writing. There shall not be used in any space or in the public
halls of the Building, either by Tenant, by jobbers, or others, in the delivery
or receipt of merchandise, any hand trucks, except those equipped with rubber
tires and side guards. Hand trucks are not permitted in the passenger elevators.
19. Tenant shall be responsible for any damage to carpeting and flooring as a
result of rust or corrosion of file cabinets, pot holders, roller chairs, and
metal objects.
20. Tenant shall use its best efforts to protect common areas and building
elevators during movement in and out of the Project of furniture or office
equipment, or dispatch and receipt by Tenant of any bulky material or
merchandise. Movement through the building entrances or lobby shall be
restricted to such hours as Landlord shall designate. All such movement shall be
scheduled with the Building management office and done in a manner agreed
between Tenant and Landlord by prearrangement before performance. Such
prearrangement initiated by Tenant shall include determination by Landlord, and
subject to its decisions and control as to the time, method, and routing of
movement, and as to limitations for safety or other concerns which may prohibit
any article, equipment, or any other item being brought into the Building.
Tenant shall assume all risk regarding damage to articles moved and injury to
persons engaged or not engaged in such movement, including equipment, property,
and personnel of Landlord if damaged or injured as a result of any act in
connection with carrying out this service for Tenant from time of entering the
Project to completion of work; and Landlord shall not be liable for acts of any
person engaged in, or any damage or loss to any of said property or person
resulting from any act in connection with such service performed for Tenant. No
contractor shall be allowed to move any items in or out of the Building without
having a current certificate of insurance on file with the Building manager.
Exhibit D

 

 



--------------------------------------------------------------------------------



 



21. Tenant shall not use the Building for lodging, sleeping, or for any immoral
or illegal purpose that will damage the Building, or the reputation thereof, or
for any purposes other than those specified in this Lease in Landlord’s
reasonable judgment.
22. Tenant shall not obstruct or interfere with the rights of other tenants of
the Building or of persons having business in the Building or in any way injure
or annoy such tenants or persons.
23. Tenant shall not commit any act or permit anything in or about the Building
which shall or might subject Landlord to any liability or responsibility for
injury to any person or property by reason of any business or operation being
carried on, in or about the Building or for any other reason subject to the
terms of this Lease.
24. Tenant shall not commercially cook or prepare food, or place or use any
inflammable, combustible, explosive, or hazardous fluid, chemical, device,
substance, or material in or about the Building without the prior written
consent of Landlord over and above its initial use and leased purpose of the
Premises. Tenant shall comply with the statutes, ordinances, rules, orders,
regulations, and requirements imposed by governmental or quasi governmental
authorities in connection with fire and public safety and fire prevention and
shall not commit any act or permit any object to be brought or kept in the
Building which shall result in an increase in the cost of any insurance
purchased by Landlord in connection with this Lease.
25. Tenant shall not install or use in the Building any air conditioning unit,
engine, boiler, generator, machinery, heating unit, stove, water cooler,
ventilator, radiator, or any other similar apparatus without the express prior
written consent of Landlord, and then only as Landlord may reasonably direct.
26. Landlord reserves the right to exclude or expel from the Project any person
who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs or who shall in any manner act in violation of the
rules and regulations of the Project.
27. No signs, awnings, showcases, advertising devices, or other projections or
obstructions shall be attached to the outside walls of the Building or attached
or placed upon any common areas without the express prior written consent of
Landlord. No blinds, drapes, or other window coverings shall be installed in the
Building without the express prior written consent of Landlord. No sign,
picture, advertisement, window display, or other public display or notice shall
be inscribed, exhibited, painted, or affixed by Tenant upon or within any part
of the Premises in such a fashion as to be seen from the outside of the Premises
of the Building without the express prior written consent of Landlord. In the
event of the violation of any of the foregoing by Tenant, Landlord may, within
five (5) days of written notice to Tenant, remove the articles constituting the
violation without any liability unless a loss other than said removal arises
from Landlord’s willful or negligent acts or omissions, and Tenant shall
reimburse Landlord for the reasonable expenses incurred in such removal upon
demand and upon submission of applicable bills as Additional Rent under this
Lease.
Exhibit D

 

 



--------------------------------------------------------------------------------



 



28. Tenant shall not use the name of the Building or the name of Landlord in its
business name, trademarks, signs, advertisements, descriptive material,
letterhead, insignia, or any other similar item without Landlord’s express prior
written consent.
29. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light or air in the common areas shall not be covered or obstructed by Tenant
through placement of objects upon window sills or otherwise. Tenant shall
cooperate with Landlord in obtaining maximum effectiveness of the cooling system
of the Building by closing drapes and other window coverings when the sun’s rays
fall upon windows of the Premises. Tenant shall not obstruct, alter, or in any
way impair the efficient operation of Landlord’s heating, ventilating, air
conditioning, electrical, fire, safety, or lighting system.
30. Employees of Landlord shall not receive or carry messages for or to Tenant
or any other person, nor contract with nor render free or paid services to
Tenant or Tenant’s servants, employees, contractors, jobbers, agents, invitees,
licensees, guests, or visitors.
31. Tenant shall not tamper with or attempt to adjust temperature control
thermostats in the Premises or the Project. Landlord shall make adjustments, if
necessary, in Landlord’s reasonable discretion, to thermostats at the request of
Tenant.
32. No tobacco smoking or chewing will be permitted in occupied or public areas.
Smoking is allowed only in designated areas approved by the Building manager. It
is understood that the Building manager, in its sole discretion, may choose not
to designate any approved areas in the Project for smoking.
33. Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.
34. Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Project. Tenant
shall not leave vehicles in the parking areas overnight nor park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non-motor
driven bicycles or four wheeled trucks.
35. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the Parking Facility shall remain the property
of Landlord. Such parking identification device must be displayed as requested
and may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Devices are not transferable and
any device in the possession of an unauthorized holder will be void.
Exhibit D

 

 



--------------------------------------------------------------------------------



 



36. No overnight or extended term storage of vehicles shall be permitted.
37. Vehicles must be parked entirely within painted stall lines of a single
parking stall.
38. All directional signs and arrows must be observed.
39. The speed limit within all parking areas shall be five (5) miles per hour.
40. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord or Landlord’s parking operator.
41. Loss or theft of parking identification devices must be reported to the
management office immediately, and a lost or stolen report must be filed by the
Tenant or user of such parking identification device at the time. Landlord has
the right to exclude any vehicle from the Parking Facility that does not have an
identification device.
42. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.
43. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.
44. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.
45. Tenant’s continued right to park in the parking facilities is conditioned
upon Tenant abiding by these rules and regulations and those contained in this
Lease. Further, if the Lease terminates for any reason whatsoever, Tenant’s
right to park in the Parking Facility shall terminate concurrently therewith.
46. Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees and otherwise be consistent with
the Lease and these rules and regulations.
47. Landlord reserves the right to refuse the sale or use of monthly stickers or
other parking identification devices to any tenant or person who willfully
refuse to comply with these rules and regulations and all city, state or federal
ordinances, laws or agreements.
48. Landlord reserves the right to rescind any of these rules and regulations
and to make such other and further rules and regulations as in its judgment
shall, from time to time, be needed for the safety, protection, care, and
cleanliness of the Project, the operation thereof, the preservation of good
order therein, and the protection and comfort of the tenants and their agents,
employees, and invitees, which rules and regulations, when made and written
notice thereof is given to Tenant, shall be binding upon Tenant in like manner
as if originally herein prescribed. Landlord may refuse to permit any person who
violates these rules to park in the Parking Facility, and any violation of the
rules shall subject the vehicle to removal, at such vehicle owner’s expense.
Exhibit D

 

 